Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 1 of 78




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-01870-RM-GPG


  G.A. RESORT CONDOMINIUM ASSOCIATION, INC.,
  Colorado Nonprofit Corporation,

  Plaintiff

  v.

  ILG, LLC, a Delaware limited liability company
  CHICAGO TITLE TIMESHARE LAND TRUST, INC.,
  a Florida corporation, as Trustee for HPC TRUST,
  GRAND ASPEN LODGING, LLC, a Delaware limited liability company,
  HPC DEVELOPER, LLC, a Delaware limited liability company,
  HPC OWNERS’ ASSOCIATION, INC., a Florida non-profit,
  HV GLOBAL GROUP, INC., a Delaware corporation,
  HV GLOBAL MANAGEMENT CORPORATION, a Florida corporation,
  MARRIOTT VACATIONS WORLDWIDE CORPORATION,
  a Delaware corporation,

  Defendants




                              SECOND AMENDED COMPLAINT




          Plaintiff, G.A. Resort Condominium Association, Inc. (“Association”), a Colorado

  nonprofit corporation, by and through undersigned counsel, states and alleges as follows for its

  Complaint against Defendants:

                                           INTRODUCTION
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 2 of 78




         1.      This lawsuit responds to Defendants having deliberately dismantled both the Hyatt

  Grand Aspen fractional timeshare program and the Hyatt Residence Club into which more than

  560 Association members (“Owners”) bought.1 Defendants grabbed an opportunity to reap

  millions beyond the premium prices that Owners paid by unlawfully shifting from a deed-based

  to a points-based timeshare program. That this shift required Defendants to breach fiduciary

  duties, violate contractual obligations, and employ fraudulent means did not deter them.

  Defendants proceeded anyway, raking in huge profits at Owners’ expense.

         2.      Each fractional timeshare interest (“fractional”) at the Hyatt Grand Aspen that

  Owners bought came with a deed and rights to two and half weeks a year at the Hyatt Grand

  Aspen. These weeks came in either full or half weeks. Single-night purchases were not permitted.

  One week was fixed—in a particular unit at a particular time of the year.

         3.      Owners paid a premium for purchasing these fractionals, gaining access to a

  luxury property in the heart of Aspen and at the base of Aspen Mountain.

         4.      Buying a Hyatt Grand Aspen fractional also meant joining the Hyatt Residence

  Club network. The Hyatt Grand Aspen was a crown jewel among the Hyatt Residence Club

  resorts. A Resort Agreement affiliated the Hyatt Grand Aspen with other Hyatt Residence Club

  locations as a “component resort.” An internal exchange program allows Owners to convert some

  of their Hyatt Grand Aspen time to time at other Hyatt Residence Club resorts.

         5.      Owners therefore were convinced that they were buying not only a luxury

  fractional interest but also the benefits inherent in membership in a network of resorts. This


  1
    As used herein, the term “Owners” does not include the 200 or so fractionals wrongfully
  transferred to a trust as part of the Portfolio Club, or fractionals owned by Defendants or their
  officers, agents, or affiliated entities.
                                                   2
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 3 of 78




  network was supposed to be both robust and expanding but ended up being complex and

  diminished by Defendants’ wrongful conduct.

         6.      At least three defendants—the Hyatt Grand Aspen developer (Grand Aspen

  Lodging), the operator of the Hyatt Residence Club exchange program (HV Global Group), and

  the management company at the property (HV Global Management Corporation)—became the

  plaintiff Association’s and Owners’ fiduciaries by virtue of their near complete control over

  Owners’ separately deeded property interests. But rather than fulfilling their duty to operate the

  Hyatt Grand Aspen and the larger Hyatt Residence Club network for the benefit of Owners, these

  entities conspired with the other Defendants and otherwise acted unlawfully to abandon the

  offering they sold to Owners, and reap ill-gotten gains at Owners’ expense.

         7.      Most dramatically, in 2017, Defendants extracted fractional interests from the

  original Hyatt Grand Aspen program and, using these properties, imposed a new, points-based

  program on the Aspen resort and other Hyatt Residence Club resorts. This was not a typical

  program orchestrating exchanges among resorts. Instead, with the shift to the points-based

  program, Defendants created a one-sided arrangement that favored members of the new points-

  based program, the Hyatt Residence Club Portfolio program (“Portfolio Club”).2 A so-called HPC

  Exchange Agreement, to which no Owner consented, allowed this new program to exploit the

  Hyatt Grand Aspen and allow Portfolio Club points members to stay there at a much lower price

  point than what Owners paid, and for as little as a single night. Defendants did not attempt to

  obtain consent because they knew that Plaintiff and Owners would refuse.



  2
   This club is sometimes called in governing documents the HPC Trust Club, sometimes HPC
  Club, and sometimes the Hyatt Residence Club Portfolio.
                                               3
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 4 of 78




         8.      As part of the scheme to unleash their new points-based Portfolio Club,

  Defendants took actions such as the following:

                 a.      Defendants conspired to keep about 20 percent of the fractionals at the

  Hyatt Grand Aspen unsold as developer inventory; transferred those unsold fractionals, which

  fell into off-season spring and fall periods, into a trust to be used by the Portfolio Club; and then

  started selling points arising from those properties as “Vacation Ownership Interests” to Portfolio

  Club members. These wrongful acts alone translated into at least $30 million profit made on the

  backs of Owners.

                 b.      Defendants stopped expanding the Hyatt Residence Club and instead

  allowed it to shrink, prioritizing selling points through the Portfolio Club. They are dedicating

  new resorts primarily to points purchasers. Owners cannot book stays at the Hyatt Residence

  Club if they do not have the currency of the day, which are points, and even with points it is

  challenging. Owners also have diminished access to other fractionals within the Hyatt Residence

  Club because of conditions Defendants have created allowing Hyatt Residence Club fractionals

  to be transferred into the Portfolio Club. These conditions include the conversion of fractionals

  into points;3 the developer Grand Aspen Lodging (an alter ego of its parent—first Hyatt, then

  ILG, and now Marriott) exercising its right of first refusal on resales; the developer transferring

  its own fractionals into the Portfolio Trust; and foreclosures. These actions further reduce

  Owners’ chances of reserving time at the Hyatt Residence Club resorts, including at their home



  3
    Faced with less availability at their home resorts and a diminished network of Hyatt Residence
  Club fractionals available for exchanges, many Hyatt Residence Club members have, pursuant to
  the Portfolio Club sales and marketing program pushed by Defendants, converted their fractional
  purchases into Portfolio Club points.
                                                   4
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 5 of 78




  resort, the Hyatt Grand Aspen.

                 c.      Defendants kept the number of points required in the new program to

  access Hyatt Grand Aspen lower than justified to entice individuals to buy into the Portfolio Club,

  while increasing points required to stay at sister clubs, and marketing the general opportunity to

  stay at the Hyatt Grand Aspen to Portfolio Club members.

         9.      Defendants’ misconduct has substantially harmed Plaintiff and its member

  Owners. Prices are far below the level they should be at because no rational buyer on the resale

  market would pay the premium prices that Owners paid, given that cheaper and more flexible

  access can be obtained through the Portfolio Club. Related harms include but are not limited to

  damage to the Hyatt Grand Aspen’s reputation as a premier vacation location; loss of inventory

  at the Hyatt Grand Aspen that Owners previously used to reserve their float week periods, and

  inability to reserve weeks adjacent to their fixed weeks; loss of available inventory in the Hyatt

  Residence Club network for internal exchanges; an increase in maintenance costs at the Hyatt

  Grand Aspen because of greater turnover and wear and tear; market confusion; and a drying up

  of the marketplace of potential buyers. All those harms, moreover, have further diminished the

  value of Owners’ properties.

         10.     The offering for which Owners paid premium prices is no longer viable as a result

  of the breaches of fiduciary duties and other wrongful conduct alleged herein.

         11.     Defendants placed Hyatt Grand Aspen fractionals into a trust and subjected

  Owners and Plaintiff to the Portfolio Club despite advance knowledge that doing so, along with

  their other misconduct, would cause the harms detailed herein.

         12.     In addition to bringing various contractual and tort causes of action, Plaintiff


                                                   5
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 6 of 78




  brings this action for breach of fiduciary duty, constructive fraud, aiding and abetting, unjust

  enrichment, accounting, and statutory violations, including of the Colorado Organized Crime

  Control Act (“COCCA”). In addition, it would be inequitable to compel Plaintiff and Owners to

  remain bound to an ongoing contractual relationship with parties that have repeatedly violated

  their contractual and fiduciary duties—indeed, have committed total and material breaches

  through their fiduciary breaches, have committed fraud, and have conspired against Owners.

  Therefore, Plaintiff requests declaratory relief severing any further relationship between Plaintiff

  and Defendants, including a judicial declaration that the Management Agreement, Resort

  Agreement, the transfer of unsold Hyatt Grand Aspen fractionals to the Portfolio Trust, and the

  HPC Exchange Agreement (as it relates to the Hyatt Grand Aspen) are rescinded in their entirety,

  effective immediately.

                                       JURISDICTION AND VENUE

         13.     Plaintiff filed this action in the District Court of Colorado, Pitkin County, which

  had jurisdiction over the subject matter at issue because this is a civil action for damages and/or

  equitable relief. Colo. Const. Art. VI, § 9(1). The Court also had jurisdiction pursuant to C.R.S. §

  13-1-124(a), (b) and (c) because this lawsuit arises from Defendants’ transaction of business

  within Colorado and their commission of tortious acts within Colorado. Defendants ILG, LLC,

  Chicago Title Timeshare Land Trust, Inc, Grand Aspen Lodging, LLC, HPC Developer, LLC,

  HPC Owners’ Association, Inc, HV Global Group, Inc, HV Global Marketing Corporation, Hyatt

  Corporation, Hyatt Hotels Corporation, HV Global Management Corporation, and Marriott

  Vacations Worldwide Corporation removed the action pursuant to 28 U.S.C. §§ 1332(a), 1367,




                                                   6
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 7 of 78




  1441, and 1446.4

         14.     Venue is proper as the case was removed from the District Court of Pitkin County,

  Colorado and the District Court of Pitkin County, Colorado is in the District of Colorado. The case

  was thus properly removed to this Court. 28 U.S.C. § 1391.


                                                  PARTIES

         A.      Plaintiff

         15.     Plaintiff G.A. Resort Condominium Association, Inc. (“Plaintiff” or

  “Association”) is a Colorado nonprofit corporation. The Association was organized for the

  purpose of managing the condominium and timeshare ownership plan at the Hyatt Grand Aspen

  known as G.A. Resort Condominiums, in accordance with the Declaration of Condominium for

  G.A. Resort Condominiums (“Declaration”). Plaintiff brings this suit in its own name, but also

  seeks damages on behalf of Owners on some causes of action pursuant to C.R.S. § 38-33.3-302(1)

  of the Colorado Common Interest Ownership Act.

         B.      Defendants

         16.     Chicago Title Timeshare Land Trust, Inc. (“Portfolio Trustee”) is a Florida

  corporation with its principal place of business at 601 Riverside Avenue, Jacksonville, Florida

  32204. The Portfolio Trustee is the trustee for the HPC Trust (“Portfolio Trust”), a Florida

  vacation club land trust created on June 15, 2017 to receive real property from HPC Developer

  to be converted to points sold in the Portfolio Club. The Portfolio Trustee received Hyatt Grand

  Aspen fractionals by contribution deed from HPC Developer in June 2017, as well as other real


  4
   Defendants also suggested that the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d) and
  1453 could provide an alternative ground.
                                                 7
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 8 of 78




  property that month and subsequently. The Portfolio Trustee holds legal and equitable title to

  property in the Portfolio Trust for the use and benefit of the Portfolio Club Owners. The Portfolio

  Trustee’s duties arise under, inter alia, Fl. Stat. Ann. §§ 721.53, 736.08125, 736.08163, 736.1013,

  and 736.1015. Fla. Stat. Ann. § 736.08163.

         17.     Defendant Grand Aspen Lodging, LLC (sometimes “Developer” or

  “Declarant”) is a Delaware limited liability company with its principal place of business at 6262

  Sunset Drive, Miami, Florida 33143. As more fully alleged herein, Grand Aspen Lodging is the

  developer of the Hyatt Grand Aspen and a wholly owned subsidiary of Grand Aspen Holdings.

  Hyatt Grand Aspen was wholly owned by Hyatt (through various subsidiaries such as Grand

  Aspen Lodging) until ILG acquired Hyatt’s vacation ownership operations in 2014.

         18.     Defendant HPC Developer, LLC (“HPC Developer”) is a Delaware limited

  liability company with a principal place of business at 9002 San Marco Court, Orlando, Florida

  32819. HPC Developer is a wholly owned subsidiary of S.O.I. Acquisition Corp., itself a wholly

  owned subsidiary of ILG, LLC. As more fully alleged herein, the HPC Developer purchased 414

  biennial fractionals at the Hyatt Grand Aspen through a Special Warranty Deed from Grand

  Aspen Lodging (the Developer), and transferred them to the Portfolio Trustee in June 2017, and

  also created the operating plan for the Portfolio Club.

         19.     Defendant HPC Owners’ Association, Inc. (“Portfolio Association”), is a Florida

  not-for-profit organization incorporated on June 15, 2017, located at 9002 San Marco Court,

  Orlando, Florida 32819. The Portfolio Association signed the Declaration and the HPC Exchange

  Agreement that implements the Portfolio Club at the Hyatt Grand Aspen. ILG created the

  Portfolio Association as the entity responsible for managing and operating the new Portfolio Club


                                                   8
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 9 of 78




  and properties put into the Portfolio Trust for use in that Club; the Portfolio Association assigned

  those duties to HV Global Management.

         20.     Defendant HV Global Group, Inc. (“HVGG”) is a Delaware corporation, with a

  principal place of business at 6262 Sunset Drive, Miami, Florida 33143. The sole shareholder of

  HVGG is HTS-BC, LLC, a Delaware limited liability company, which is a wholly-owned

  subsidiary of S.O.I. Acquisition Corp. HVGG independently owns and manages the Hyatt

  Residence Club and, as of 2017, the HPC Exchange Program, which implements the Portfolio

  Club at resorts such as Hyatt Grand Aspen. HVGG uses the Hyatt Vacation Ownership name and

  other Hyatt names and marks under license from an affiliate of Hyatt Hotels Corporation.

  Following Marriott Vacation Worldwide’s acquisition of ILG in 2018, HVGG became an indirect

  subsidiary of Marriott. HVGG was formerly known as Hyatt Residential Group, Inc. which in

  turn was formerly known as Hyatt Vacation Ownership, Inc. (“HVOI”). HVOI was a party to

  agreements relevant to the original purchases of Hyatt Grand Aspen fractionals, such as a contract

  with the Association in 2005 called the Hyatt Vacation Club Resort Agreement. Hyatt, ILG, and

  now Marriott still use the names HVOI and Hyatt Vacation Ownership to describe the work of

  this entity.5 HVO was registered as a business in 2014 in Colorado.6

         21.     Defendant HV Global Management Corporation (“Management Company”) is

  a Florida corporation and has its principal place of business at 6262 Sunset Drive, Miami, Florida

  33143. The Management Company manages and operates the Hyatt Grand Aspen property


  5
    See, e.g., https://mvw.ilg.com/hyatt-vacation-ownership.html (listing an email address ending in
  HVOI and describing HVO’s work). Marriott's SEC filings have described HVGG as still doing
  business as HVO.
  6
    On the Colorado Secretary of State website, HV Global Management Corporation and HV Global
  Marketing Corporation are listed as the Registrant/True Name for HVO.
                                                   9
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 10 of 78




   through a management contract with the Association that has been in place since the project’s

   inception. The Management Company also manages and operates the Portfolio Club. The

   Management Company was known as the Hyatt Residential Management Corporation between

   March 2011 and October 2014, and before as the Hyatt Vacation Management Corporation

   (sometimes called “HVMC”). The Management Company is a wholly-owned subsidiary of S.O.I.

   Acquisitions.

          22.      Defendant ILG, LLC (“ILG”) is a Delaware limited liability company with its

   principal place of business at 6262 Sunset Drive, Miami, Florida 33143. The acronym ILG stands

   for Interval Leisure Group. Along with its parent company, subsidiaries and affiliates, ILG, which

   was ILG, Inc. until November 2018, acquired the Hyatt Residential Group (currently known as

   HVGG) in October 2014. Defendant Marriott Vacations Worldwide acquired ILG in 2018.

          23.      Defendant Marriott Vacations Worldwide Corporation (“Marriott”), is a publicly

   traded Delaware corporation with its principal place of business at 6649 Westwood Boulevard,

   Suite 500, Orlando, Florida 32821. Marriott is a global vacation company that offers vacation

   ownership, exchange, rental, and resort and property management, along with related businesses,

   products and services. Marriott is the parent and/or an affiliate company of the other Defendants.

   Marriott bought ILG for $4.7 billion in 2018. Marriott now owns, for example, HVGG (through

   ILG), Grand Aspen Holding, Grand Aspen Lodging, HPC Developer, Interval Acquisition

   Corporation, the Management Company, and the Portfolio Association.

          24.      Collectively, these entities are sometimes referred to as “Defendants.”

          C.       Alter Ego Status of Defendants

          27.      For example, on information and belief, Developer Grand Aspen Lodging,


                                                   10
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 11 of 78




   HVGG, and Management Company are, and at all relevant times were, controlled, dominated,

   and operated by Marriott (or, at the relevant times mentioned herein, ILG and Hyatt Hotels

   Corporation), in that, among other facts, (i) the activities and business of Developer, HVGG, and

   Management Company are an integral part of the business of Marriott, ILG, and Hyatt, including

   by the incorporation of the financial results of Developer, HVGG, and Management Company

   into the financial results of Marriott, ILG, and Hyatt, as well as by the fact that Developer,

   HVGG, and Management Company (and/or their respective parents) each guarantees hundreds

   of millions of dollars in Senior Notes issued by Marriott and due in 2023 and 2026; 7 (ii)

   Developer, HVGG, and Management Company each empowered Marriott executives8 to act as

   the respective entity’s executive officers and directors, its “true and lawful attorneys-in-fact and

   agents,” with respect to certain SEC filings, such as the S4 pertaining to the Senior Notes, and

   other matters; (iii) Marriott (and, previously, ILG and Hyatt) wholly owns all the capital stock of

   Developer, HVGG, and Management Company; (iv) Lisa Trosset, a Hyatt and ILG executive at

   the time, signed several critical documents related to the creation of the Trust, HPC Developer,



   7
     See Form S-4, Registration Statement, Marriott Ownership Resorts, Inc., and ILG, LLC, with
   Marriott Vacations Worldwide Corporation as guarantor (filed May 8, 2019).
   8
     Grand Aspen Lodging identified the following persons as its true and lawful attorneys-in-fact
   and agent: Ralph Lee Cunningham (CEO, President, and Director); Joseph J. Bramuchi (Treasurer,
   Vice President), and Director. Grand Aspen Lodging identified Grand Aspen Holdings as a sole
   member. Grand Aspen Holdings identified as its true and lawful attorneys-in-fact and agent:
   Cunningham (CEO, President), Bramuchi (Treasurer, Vice President), Jeanette E. Marbert
   (President and CEO), and S.O.I Acquisition Corp as a sole member. S.O.I. identified as its true
   and lawful attorneys-in-fact and agents Marbert, John. E. Geller, Jr., and James H. Hunter, IV.
   HVGG and the Management Company identified the following persons as its true and lawful
   attorneys-in-fact and agent: Cunningham (CEO, President, and Director); Bramuchi (Treasurer,
   Vice President, and Director); Geller (Director), and Hunter (Director). Geller is Marriott’s
   executive vice president and chief financial and administrative officer. Hunter is an executive vice
   president and general counsel for Marriott and a member of its executive committee.
                                                   11
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 12 of 78




   and unlawful transfers, including the Special Warranty Deed, while ostensibly representing the

   Developer and the board of directors of the Hyatt Grand Aspen; and (v) Richard Hayward, a

   Senior Vice President at Marriott, is tasked with managing the Hyatt Residence Club.

          D.      Members of the COCCA Enterprise Not Named as Defendants

          25.     Grand Aspen Holdings, LLC (“Grand Aspen Holdings”) is a Delaware limited

   liability company with its headquarters at 6262 Sunset Drive, Miami, Florida 33143. Grand

   Aspen Holdings is a development company and a wholly owned subsidiary of S.O.I. Acquisition

   Corp., and the sole member of Grand Aspen Lodging, LLC. At one point, Grand Aspen Holdings

   had four members—including Grand Aspen Affiliates and HTS-Aspen, LLC. HTS-Aspen is an

   indirect wholly owned subsidiary of Hyatt Hotels Corporation. In 2012, Hyatt bought out the

   other partners holding interests in the fractionals.

          26.     H Group Holding, Inc. (“H Group”) was a Delaware holding company that had

   its principal place of business at 71 S. Wacker Dr., Suite 4700, Chicago, Illinois 60606. H Group

   owned the Hyatt Corporation. H Group Holding’s registration with the Illinois Secretary of State

   was withdrawn in October 2010.

          27.     HV Global Marketing Corporation (“HV Global Marketing”), until 2014 known

   as Hyatt Residential Marketing Corporation and also known as Key West Vacation Marketing

   Company, provides hotel and resort marketing services. HV Global Marketing is a Florida

   corporation with its principal place of business at 6262 Sunset Drive, Miami, Florida, 33143. HV

   Global Marketing operates as a subsidiary of HVGG. It was founded in 1993.




                                                     12
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 13 of 78




          28.     Hyatt Corporation, a Delaware corporation, has its principal offices at 150 N.

   Riverside Plaza, Chicago, Illinois 60606. Hyatt Corporation is a subsidiary of Hyatt Hotels

   Corporation.

          29.     Hyatt Hotels Corporation, a Delaware corporation, formerly known as Global

   Hyatt Corporation, has its principal executive offices at 150 North Riverside Plaza, 8th Floor,

   Chicago, Illinois 60606. Hyatt Hotels Corporation has a portfolio of 14 premier brands; an

   affiliate of Hyatt Hotels Corporation licenses the Hyatt names and marks to HVGG, which owns

   and manages the Hyatt Residence Club and the Portfolio Club. As of June 2018, the Corporation’s

   portfolio included more than 750 properties in more than 55 countries. A company form 10-K

   SEC filing for fiscal year 2013 lists Aspen as a “key location.” Hyatt Hotels Corporation and its

   various subsidiaries before the 2014 ILG acquisition are occasionally collectively referred to

   herein as “Hyatt.”

          30.     S.O.I. Acquisition Corporation (“S.O.I. Acquisition”) is a Florida corporation and

   was incorporated in 2014 and has its principal place of business at 6262 Sunset Drive, Miami,

   Florida 33143. S.O.I. Acquisition is a subsidiary of Interval Acquisition Corp.

          31.     Interval Acquisition Corp. is a Delaware corporation with its principal place of

   business at 6262 Sunset Drive, Miami, Florida 33143, and is a wholly owned subsidiary of ILG.

          32.     Collectively, Defendants and these non-party entities are sometimes called the

   “COCCA Enterprise.”

                                        GENERAL ALLEGATIONS




                                                   13
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 14 of 78




            33.   As soon as the Hyatt Grand Aspen launched in 2005, fractionals began selling at

   a rapid clip. More than 560 purchasers acquired more than 850 fractionals, mostly in the first few

   years.

            34.   Owners were sold on the chance to own luxury real estate in the highly desirable

   city of Aspen, Colorado, at the base of Aspen Mountain. A leather-bound marketing book for the

   Hyatt Grand Aspen waxed poetic about the exclusive, high-end, homelike nature of the property:

   “And now, Hyatt invites you to make Aspen your second home with an elegant fractional

   ownership residence located right in the heart of the city.” Various amenities were touted as

   well—from an outdoor pool and hot tubs to a skating rink and plans for a bar and lounge in the

   common area.

            35.   Fractionals were available in undivided 1/20th fee ownership increments. These

   interests gave purchasers the right to one fixed week in a dedicated unit at the Hyatt Grand Aspen,

   plus the right to reserve a full float week and a split float week, adding up to about 10 float days.

            36.   Each fractional therefore gave rights to fewer than three weeks a year, yet the early

   purchasers paid top dollar to obtain what they thought were secure rights to use and enjoy the

   Hyatt Grand Aspen.9 The amount paid generally reflected which fixed week was acquired, as

   some were far more desirable than others, and generally reflected the number of bedrooms, which



   9
     See, e.g., the Special Warranty Deed provided to purchasers (stating that each purchaser was
   obtaining an undivided 1/20 fee ownership interest per fractional, “perpetual use” of the particular
   unit for the particular week purchased, plus a floating week and a floating split week); Sample
   Purchase Contract 2009 (same), Ex. J; earlier versions mentioned “forever”; Declaration §
   12.16(b) (explaining the right to float weeks), Ex. A; id. § 1.5, 15.1 (noting that the provisions of
   the Declaration are servitudes running with the land); Resort Agreement § 4.4, 4.6 (promising that
   Owners would enjoy the rights to their interests in accordance with the deed, the Resort and Club
   Documents, and applicable law), Ex. F.
                                                    14
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 15 of 78




   ranged from one to four. Near the upper limit, on December 1, 2005, an Owner purchased a

   fractional for $412,000 with a dedicated week starting in mid-February. Another Owner

   purchased two sequential fractionals at the end of the year for $498,950 each.

          37.     Prices stayed high with initial resales. For example, one Owner paid an original

   purchaser more than a million dollars in March 2006 for two sequential fixed weeks.

          38.     Despite strong initial sales, the Developer held onto approximately 20 percent of

   the residential fractionals—more than 200 fractionals out of the 1060 available—and all of its ten

   commercial units.

          39.     Along with the 53 residential units to be sold in these 1/20th fractionals,10 the

   Hyatt Grand Aspen had commercial units. The Declaration provided to the Owners in the original

   Public Offering Statement only mentioned a single commercial unit, not the 10 listed in the later

   recorded Declaration. Ex. A (original Hyatt Grand Aspen Public Offering Statement). The

   Developer still owns all of the commercial units. The Management Company operates in a portion

   of the commercial units.

          40.     A first large group of deeds appears to have been signed more than two weeks

   before the Declaration was recorded on December 19, 2005. Hyatt’s Lisa Trosset signed deeds

   on behalf of the Developer, Grand Aspen Lodging.

          41.     Trosset continued to sign documents for Defendants, including the Developer and

   HPC Developer, over the years while serving on the board of directors of the Hyatt Grand Aspen,

   as alleged herein.



   10
     The Developer converted some larger residential units into smaller ones, increasing the number
   of units from the original 50 to 53.
                                                15
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 16 of 78




          42.     The governing documents made clear that buying a fractional at the Hyatt Grand

   Aspen translated into the vacation opportunities of being able to exchange time with the other

   Hyatt Residence Club resorts around the country; taking advantage of an external program called

   Interval International; and converting fractionals into points through the World of Hyatt Program

   (formerly called the Gold Passport Program).

          43.     However, Plaintiff and Owners were led to believe that the offering would not be

   materially changed, including by a new timeshare plan mixing with and gaining priority over

   their own. The governing documents discussed a single timeshare program at the Hyatt Grand

   Aspen. The purchase contracts contained an implied covenant of good faith and fair dealing that

   the Developer would sell a sufficient number of fractionals to make the offering viable, and would

   not act in a manner so as to undermine the essential benefits of the contract, such as by transferring

   its unsold fractionals ultimately into a land trust for use by others who paid far less for the

   privilege of use.

          A.      Defendants Imposed the Portfolio Club on the Hyatt Grand Aspen

          44.     In October 2014, ILG, through its wholly owned subsidiary S.O.I. Acquisition,

   acquired Hyatt Hotels Corporation’s subsidiaries engaged in the shared ownership industry,

   including Hyatt Residence Club, and the Developer’s inventory of more than 200 unsold

   fractionals as part of a $190 million deal.

          45.     Hyatt Hotels Corporation conducted the sale through its wholly-owned subsidiary

   Hyatt Corporation, as well as through HTS-Aspen, an indirect wholly-owned subsidiary.11


   11
     S.O.I. Acquisition obtained an exclusive license to use the Hyatt brand in connection with the
   shared ownership business through an arrangement with Hyatt Franchising, L.L.C., an indirect
   wholly-owned subsidiary of the Hyatt Hotels Corporation.
                                                  16
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 17 of 78




          46.       ILG valued the Hyatt Grand Aspen fractionals not only as a place to send members

   of a new points-based program but also because they would provide a so-called “halo” effect for

   any new program. The halo effect means that dangling the possibility of staying at the luxurious

   Hyatt Grand Aspen would allow the points program to sell more points to more members and at

   higher prices.

          47.       ILG knew but did not care that associating the Hyatt Grand aspen with a lower-tier

   program would have the opposite impact—a so-called horn effect—on the Hyatt Grand Aspen,

   meaning that the value of the Hyatt Grand Aspen fractionals would decrease.

          48.       While both Hyatt Hotels Corporation and ILG promised in a joint press release on

   October 1, 2014, that after the acquisition Hyatt Residence Club “owners will continue to receive

   all privileges currently associated with their membership,” ILG’s priority was clear: points-based

   profit through the Portfolio Club. An ILG staffing announcement in 2016, for example, described

   the Hyatt Residence Club as “a flexible points-based program with more than 30,000 members

   who have access to 16 HRC resorts” (emphasis added).

          49.       As with the Developer before it, ILG made no real effort to sell the remaining

   developer fractionals.

          50.       Indeed, on information and belief, both Hyatt and then ILG actively thwarted

   efforts by brokers to sell fractionals, even those whom they had hired and who had a sales space

   at the Hyatt Grand Aspen. An ILG salesperson could not get assistance from ILG (which owned

   the Hyatt Residence Club) or the Developer.

          51.       A business center now occupies the former sales space at the Hyatt Grand Aspen.

          52.       Owners also were thwarted until recently by Hyatt representatives on the


                                                    17
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 18 of 78




   Association board of directors, including a director, Mike Kinnett, who represented himself as

   working for Hyatt Vacation Ownership (which appears to be the current program manager,

   HVGG), from using a website called ABC Owners. A Hyatt Grand Aspen fractional owner

   designed this website to allow Aspen Owners to seek additional time from, or swap fractionals

   with or rent fractionals to other Owners.

          53.     ILG’s next step was designing and implementing the Portfolio Club—the new,

   points-based program that was foisted onto the Residence Club resorts. This plot proceeded in

   several steps, along with the roll-out of new agreements, documents, and entities.

                  1.     The Portfolio Club Offering Plan and Related Documents

          54.     The operating document for the Portfolio Club and its exchange programs, called

   the HPC Vacation Ownership Plan, Ownership Information (“HPC Plan”), Ex. B (“HPC Vacation

   Ownership Plan”) runs 358 pages, with various parts, and is nearly incomprehensible without

   substantial scrutiny and background knowledge about how timeshares work.

          55.     A version of this document dated April 2018 was eventually provided, on demand,

   at the end of 2018 to an independent member of the Hyatt Grand Aspen board of directors.

          56.     This massive document includes an HPC Vacation Ownership Plan Multisite Public

   Offering Statement, which is almost 50 pages and has almost 150 pages of exhibits;12 a


   12
      To give a sense of the complexity, Exhibit 1 to the offering statement is the HPC Vacation Trust
   Agreement, which has, as its own exhibits, the Articles of Incorporation of HPC Owners
   Association, Inc., the Bylaws for the HPC Owners Association, Inc., the Declaration of Vacation
   Ownership Plan for HPC Club, and the Trustee Fee Compensation Schedule. Exhibit 2 is the
   “Reservation Rules and Regulations for the HPC Club Vacation Ownership Plan,” which has, as
   its own exhibits, a Club Fee and Transaction Fee Chart and a Membership Tier Level Chart.
   Exhibit 3 is a Trust Association Multisite Timeshare Plan Budget. Exhibit 4 is a Receipt for
   Timeshare Documents. Exhibit 5 is a Description of Exhibits Not Delivered to Purchasers. Exhibit

                                                   18
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 19 of 78




   management agreement for the HPC Vacation Ownership Plan, through which the Trust

   Association assigned its duties to HV Global Management; an HVGG Exchange Program

   Disclosure Guide; and a Club to Club Exchange Agreement (the “HPC Exchange Agreement”),

   which is the document that affiliated the HPC Vacation Ownership Plan with the Hyatt Residence

   Club network, including the Hyatt Grand Aspen.

          57.     Members of the Portfolio Club receive a deed conveying a Vacation Ownership

   Interest in a Trust Association. Unlike at the Hyatt Grand Aspen, these members do not directly

   own a specific interest in any single unit. Instead, they join a multisite timeshare plan. An HPC

   Vacation Ownership Plan Colorado Disclosure Statement that HPC Developer submitted to

   Colorado in 2017 explained some of the mechanics, describing the alchemy of committing

   properties into the trust and emerging with interests that give use rights in the property and

   ownership in a trust association. Ex. C (HPC Developer Colorado Disclosure Document). The

   document also noted that exchanges with the Hyatt Residence Club would be “based on a

   conversion ratio that establishes the number of HPC Points as compared to the number of Hyatt

   Residence Club Points . . . which conversion ratio is determined by HVGG in its sole discretion. .

   . . There are no other limitations based on seasonality, unit size or levels of occupancy.”

          58.     Owners of Vacation Ownership interests pay annual assessments and club dues.

          59.     The Public Offering Statement contained in the HPC Plan makes clear that HVGG

   had the power to run the new reservation system and decide how Residence Club members’

   interests can be converted into points to be used in the plan.


   6 is the Rules and Regulations of the HPC Vacation Ownership Plan. Exhibit 7 is a Tabular
   Description of Component Sites. Finally, Exhibit 8 is a Tabular Description of Component Site
   Recreational Facilities.
                                                19
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 20 of 78




          60.     The HPC Exchange Agreement included in the HPC Plan is dated June 15, 2017.

   Through this document, HVGG, as program manager of the Hyatt Residence Club, entered into an

   agreement with the new entity initially managing the Portfolio Club, the Portfolio Association

   (HPC Owners’ Association). The HPC Exchange Agreement establishes ground rules for

   managing the relationships between these programs.

          61.     The HPC Exchange Agreement gives, for example, Portfolio Club members rights

   to Portfolio Trust inventory at Hyatt Residence Club properties—including for stays as short as a

   single night. Under this agreement, an Owner who is also a member of the Portfolio Club may

   convert his or her fractionals into Portfolio Club points for a given year—but HVGG decides who

   is eligible to do so. Pursuant to this agreement, HVGG also coordinates the inventory shared by

   the clubs, in essence thwarting original Hyatt Grand Aspen legacy owners from reserving prime

   interval usage dates.

          62.     The HPC Exchange Agreement permits Portfolio Club members to convert their

   points into so-called legacy points and to use those points to reserve time in the Hyatt Grand Aspen

   float week periods that previously had only been available to Hyatt Residence Club members.

          63.     The Management Agreement is also dated June 15, 2017, that transferred the HPC

   Owners’ Association’s duties to manage the Portfolio Club to HV Global Management—the same

   management company supposedly managing the Hyatt Grand Aspen in good faith.

                  2.       The Transfer of 20 Percent of Hyatt Grand Aspen’s Fractionals into the
                           Portfolio Trust Dedicated to the Portfolio Club

          64.     In 2017, ILG took formal steps to force the merger of the Portfolio Club with the

   Hyatt Residence Club, and the Hyatt Grand Aspen in particular. With no press release or other

   notice, ILG entered into a series of contracts that prop up the Portfolio Club by exploiting Hyatt

                                                   20
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 21 of 78




   Grand Aspen fractionals. These documents included a trust agreement, a Declaration, and a deed

   of sale excising the Developer’s fractionals from Hyatt Grand Aspen.

          65.     On June 15, 2017, the Portfolio Trust and HPC Owners’ Association entered into

   an HPC Trust Agreement, recorded on June 23, 2017, that established the Trust. They

   simultaneously recorded a Declaration.

          66.     That same day, the Developer sold its inventory of Hyatt Grand Aspen fractionals

   to another ILG subsidiary, the HPC Developer, for $10,003,854.

          67.     Lisa Trosset, a Hyatt, ILG, and now Marriott executive, was on the Association

   board at the time owing a fiduciary duty to the Board and the Owners. She signed the Special

   Warranty Deed on the Developer’s behalf and many other documents relating to the creation of

   the Trust, HPC Developer, and the transfers.13 Incredibly, Trosset never advised the other

   Association board members or Owners about this act, the Portfolio Club, or the use of the Hyatt

   Grand Aspen fractionals in that program. None of the Board minutes from this or any other period

   mention the developer intervals being transferred, the creation of the Portfolio Trust, or the rollout

   of the Portfolio Club and the affiliation of it with the Residence Club through the HPC Exchange

   Agreement.

          68.     Soon after, at the end of June 2017, the HPC Developer laid the contractual

   groundwork for the new points-based Portfolio Club, including by placing those Hyatt Grand

   Aspen fractionals into the Portfolio Trust through a contribution deed. Ex. H (Contribution Deed).

   Defendants converted the Hyatt Grand Aspen fractionals from 1/20th fee ownership interests into


   13
     For example, she signed and submitted an Application for Initial Registration and Certification
   as a Subdivision Developer (for the Year 2017) for HPC Developer, to the Colorado Department
   of Regulatory Agencies in order to operate the Vacation Ownership Plan.
                                                  21
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 22 of 78




   1/40th fee ownership interests, increasing them from 207 to 414 fractionals because the latter was

   better suited to the new Portfolio Club.

            69.   On June 30, 2017, through a “Trust Developer’s Notice of Addition and Notice of

   Activation of Trust Property to HPC Trust (Grand Aspen-Timeshare Interests),” the HPC

   Developer effectuated the contribution of the Aspen fractionals to the Portfolio Trust and

   “activated” them for use by the Vacation Ownership Plan.14 Ex. I (HPC Developer records, p. 84).

            70.   Through these steps, ILG gained 2,075,900 points from the Grand Aspen Hyatt

   fractionals to sell through the Portfolio Club.

            71.   These 207—now 414—fractionals constituted a substantial portion of the property

   at the Hyatt Grand Aspen and are now dedicated to the use of thousands of Portfolio Club points

   members.

            72.   Ten additional sets of intervals, primarily in Florida and Texas, that had been

   contributed to the Portfolio Trust were “activated” on the same day as the Hyatt Grand Aspen

   fractionals. Trosset signed all of the conveyances into the Portfolio Trust that year as Vice

   President of HPC Developer—again, while serving simultaneously on the Hyatt Grand Aspen

   board.

            73.   Despite all this activity, based on months or years of planning, no notice was given

   to Hyatt Grand Aspen Owners or the Association.15


   14
      The Portfolio Club’s multisite offering statement required this step; without it, the properties in
   the trust that had not yet been activated were not yet part of the Portfolio Club.
   15
      Industry commentators started paying attention. In August 2017, for example, the Timeshare
   Guru blog noted that “The Hyatt Residence Club is in the process of transforming its program into
   a strictly points based program. The name of the new program is the Hyatt Residence Club
   Portfolio Program. . . . The Hyatt Residence Club is going under a large transformation on how

                                                     22
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 23 of 78




                  3.     Revised Hyatt Residence Club Rules

          74.     In early 2017, HVGG revised and released a new version of the Hyatt Residence

   Club Rules and Regulations (“2017 Club Rules”). Ex. D (2017 Club Rules). The Club Rules

   provide specific rules and regulations for the Residence Club program as a whole. A version had

   been included in the Public Offering Statement that Owners who bought from the Developer

   received, and perhaps other purchasers as well. See original Hyatt Grand Aspen Public Offering

   Statement. The email providing the 2017 revisions from the Hyatt Residence Club merely stated:

   “2017 Club Rules Now Available! As we head into 2017, we are pleased to provide you with the

   2017 Hyatt Residence Club Rules along with updated Resort Seasons Calendar and Club Points

   Charts.” An Owner asked HVGG what changes had been made and was told that merely the points

   system at two other resorts had been affected.

          75.     Despite that upbeat, single-line email, which lulled and mislead Owners into

   thinking that nothing had changed, and certainly nothing meaningful, the 2017 version

   dramatically changed the document. The 2017 Club Rules:

                  a.     Buried an announcement of the imposition of the new Portfolio Club on

   pages 24 to 25 of the 28-page single-spaced document, calling it the “Hyatt Residence Club

   External Exchange Program.” § 5.2.16



   they sell and market the Hyatt Residence Club. Instead of the hybrid system where you previously
   owned a deeded week that could be used or converted into points, the new system will be strictly
   points.” http://www.thetimeshareguru.com/hyatt-residence-portfolio-program.html (last checked
   August 23, 2019).
   16
      The use of the term “external” to describe the merger seems unique to this document. Defendants
   possibly included it in this document to try to twist the new program into conformity with the
   permission granted in the governing documents to add “external exchange programs” to the
   Residence Club.
                                                     23
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 24 of 78




                  b.      Materially expanded HVGG’s powers to associate the Club with other

   vacation ownership plans, basically and unlawfully purporting to give carte blanche permission

   for the merger of the Portfolio Club with the Residence Club. § 5.2(b).

                  c.      Declared that the “[Portfolio] Association, HVGG, and their respective

   subsidiaries and affiliates are separate and distinct entities,” and purported to limit responsibility

   for representations about the fate of the Residence Club “to those made in written materials

   furnished by Hyatt Residence Club.” Id. § 5.2(b).

                  d.      Placed additional complex restrictions on Owners’ ability to reserve float

   weeks during certain time periods. See § 3.2(a)-(c)(2). At the same time, the 2017 Club Rules gave

   HVGG new powers over reservations, including to obtain priority for itself on request lists and

   waitlists, to the detriment of Owners and others. See § 5.3(c).

                  4.      Belated Developer “Approval” of the Portfolio Club Having Grabbed
                          Hyatt Grand Aspen Fractionals

          76.     More than a year later, the Developer acted to retroactively “approve” the HPC

   Developer’s addition of Hyatt Grand Aspen fractionals into the Portfolio Club. This instrument

   was recorded on September 20, 2018. Ex. E (HPC Developer Approval).

          77.     The version of the Hyatt Grand Aspen Declaration that the Developer included in

   the Public Offering Statement as part of the purchase documents was dated 2004. Yet, as part of

   this 2018 approval, the Developer invoked a paragraph that had been inserted into Declaration

   revised and recorded in 2005 without Owners’ knowledge. Ex. F (2005 Recorded Hyatt Grand

   Aspen Declaration). The Developer did not provide the revised and recorded Declaration, which

   contained additional meaningful changes, to many purchasers after it was recorded.



                                                    24
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 25 of 78




          78.     The new paragraph added to Article XVIII of the recorded Declaration begins with

   what appears to be protective language favorable to Plaintiff and Owners, but then purports to

   open the door to significant changes made or approved by the Developer (Grand Aspen Lodging).

   It reads as follows:

          No timeshare plans, fractional plans, exchange programs or clubs, or travel or vacation
          clubs comprised of a trust, corporation, cooperative, limited liability company,
          partnership, equity plan, non-equity plan, membership program, or any such other similar
          programs, structures, schemes, devices or plans of any kind (a) shall be created,
          established, operated or maintained with respect to the Property or the Timeshare
          Interests, (b) shall acquire or accommodate the Units or Timeshare Interests, and (c) shall
          be permitted to incorporate a Timeshare Interest into such entity, program, structure,
          scheme, device or plan, except by the Declarant or except with the prior written
          authorization from the Declarant, which authorization may be given or withheld in the
          Declarant’s sole and absolute discretion, and which authorization shall be evidenced by
          a written instrument executed by the Declarant, recorded in the Records, and containing
          a reference to this Declaration and this section. [Emphases added]

          79.     Even if binding––see the Fifth Cause of Action infra––this provision does not aid

   Defendants, because the 2018 retroactive Developer “approval” itself was ineffective, occurring

   long after the fractionals were “activated” in June 2017 to be used by the Portfolio Club.

          80.     Additionally, the new paragraph does not provide authority for the transfer of the

   intervals or for imposing a new program on the property. Instead, the paragraph merely requires

   that, if such authority exists, and if a new program sought to absorb Hyatt Grand Aspen interests,

   the Developer would have to give its approval. In other words, this paragraph merely specifies a

   final step of Developer approval, all other requirements being satisfied, ensuring that the

   Developer had proprietary control over the uses of the property.

          81.     Finally, the Developer’s 2018 “approval” did not seek to authorize the second step

   in Defendants’ June 2017 scheme relating to the Hyatt Grand Aspen, which was the HPC

   Developer’s transfer of the Hyatt Grand Aspen fractionals into the Portfolio Trust by contribution
                                                   25
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 26 of 78




   deed. (The Developer took the first step when it sold its Hyatt Grand Aspen fractionals to the

   HPC Developer.) Instead, the Developer only “approved” the third step: the inclusion of the Hyatt

   Grand Aspen fractionals, already in the Portfolio Trust, into the Portfolio Club program. The

   added paragraph in Article XVIII of the recorded Declaration, however, clearly required the

   Developer to specifically authorize the second step contributing the fractionals to the Portfolio

   Trust. It stated that: “No . . . plans of any kind . . . (b) shall acquire . . . the . . . Timeshare Interests,

   . . . except by the Declarant or except with the prior written authorization from the Declarant . . .

   .” (emphases added). Neither of those conditions was met. Therefore, HPC Developer’s June

   2017 transfer of fractionals to the Portfolio Trust through the contribution deed was never

   properly authorized.

           82.      In combination with and in addition to the other allegations made herein, this

   invalidity requires an injunction prohibiting the Portfolio Club from using its Hyatt Grand Aspen

   fractionals and requires rescission of the sale of fractionals to the Portfolio Trust.

           83.      ILG continues to add fractionals from other Residence Club resorts to the Portfolio

   Trust through purchases, exercising rights of first refusal, foreclosures, and conversions (through

   which Residence Club owners convert their fractional interests into points).

                    5.      Admissions During Sales Presentations for the Portfolio Club

           84.      A sales pitch for the Portfolio Club in January 2018 at a sales center in Bonita

   Springs, Florida, confirmed that the Portfolio Club was ILG’s new priority. ILG spent significant

   resources on the venue—a large office, open cubicles for the presentation, money given to

   attendees to eat dinner at a local Hyatt, mockups of new buildings, and more. The presentation

   confirmed that ILG is deliberately diminishing, indeed destroying, the legacy Hyatt Residence


                                                         26
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 27 of 78




   Club by stripping it of fractionals. In its place, ILG is funneling its efforts and resources into

   building up the points-based Portfolio Club.

          85.      The presenters at the sale pitch included a sales executive, a sales manager, and the

   Director of Sales and Marketing. One admitted that the Residence Club model was not working.

   She also noted that the Hyatt Grand Aspen is a fish out of water, as a very high-end property within

   the Hyatt Residence Club. Another admitted that “astute people can see the way it is going,” and,

   perhaps most shockingly, stated that sales representatives are told to avoid using the “D” words—

   depleting, diminishing, and so on—to describe plans for the legacy Hyatt Residence Club program.

   The third presenter similarly called the Hyatt Residence Club a diminishing club, with the Portfolio

   Club as ILG’s new direction. The handouts conceded that fractionals are no longer being sold at

   the Residence Club.

          86.      Similar sales pitches have been made around the country, containing both frank and

   misleading information.

          B.       Entities that Owed Direct Fiduciary Duties to the Plaintiff Association and its
                   Owners Breached Those Duties, with Participation with the Other Defendants

          87.      Owners purchased their fractionals having faith in Hyatt’s reputation for high-

   quality, customer-centric standards and fair dealing.

          88.      Plaintiff and Owners were owed fiduciary duties by, at a minimum, the developer

   (Grand Aspen Lodging), the operator (HVGG) of the internal exchange program and manager of

   the reservation system, and the Management Company (HV Global Management Corporation).

   Specifically:

                   a.      The Management Company became a fiduciary under agency principles

   when the Association assigned all of its powers and duties to it in a management contract. See
                                                    27
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 28 of 78




   Condominium Association Management Contract (“Management Agreement”),17 § 6. Ex. G

   (Hyatt Grand Aspen Management Agreement as provided in 2009). These delegated duties

   include by operation of the law the Association’s fiduciary duties to Owners. The Management

   Company additionally assumed fiduciary duties to Plaintiff and Owners by exercising a high

   degree of control over operations at the Hyatt Grand Aspen and Owners’ separately deeded

   property interests. This Management Agreement has been renewed automatically over the years,

   most recently in March 2019.

                  b.     HVGG is a fiduciary to Plaintiff and Owners as the program manager,

   exercising a high degree of control over their property and acting as their agent. HVGG controls,

   for example, the complex reservations systems that Owners use to access their allotted time at

   the Hyatt Grand Aspen and exchanges with other Hyatt Residence Club resorts, and controls the

   number of points allocated to Hyatt Grand Aspen fractionals that Owners can convert into time

   at other properties. See, e.g., Hyatt Vacation Club Resort Agreement (“Resort Agreement”),18

   p.1, § 2.2, § 3.1(a), § 3.2(a), § 5.1. See Ex. F, 2005 Recorded Declaration Exhibit B (Resort

   Agreement). In addition, HVGG had the power to reject any other management company retained

   by the Association. Id. at § 4.6. HVGG had to make decisions in “good faith.” Resort Agreement,

   § 6.3.



   17
      Ed Crovo, a director on the Association board and its Secretary and Treasurer, signed the
   Management Agreement for the Association; Crovo was at the time the Vice President of
   Operations for Hyatt. John Burlingame, another Hyatt Vice President, signed the agreement for
   the Management Company. Both Crovo and Burlingame served Hyatt in management positions
   for years, including Crovo as Chief Operating Officer of Hyatt Vacation Ownership.
   18
      Once again, Ed Crovo, a Hyatt executive, signed for the Association, and Burlingame signed for
   Hyatt. David Parker signed for the Developer; Parker also was serving as a director on the
   Association board.
                                                   28
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 29 of 78




                  c.      The Developer became a fiduciary by creating and exercising control over

   the Hyatt Grand Aspen in various ways. The Developer (i) wielded formal control over the board

   until 2012, Declaration § 9.7; (ii) inserted provisions into the Declaration that gave it perpetual

   powers, such as the right to amend the document unilaterally while restricting the Plaintiff’s and

   Owners’ powers, see, e.g., § 16.2, and power gained by retaining ten commercial units, § 16.1(c);

   (iii) gave itself broad powers over implementing the Hyatt Residence Club program at the Hyatt

   Grand Aspen, id. Art. XVIII; and (iv) exercised voting power at the property by retaining and

   indeed thwarting the sale of 20 percent of the residential fractionals.

                  d.      The Colorado Disclosure Document included in the Public Offering

   Statement for the Hyatt Grand Aspen affirmed that the Developer could not, for example, profit

   from its relationship with the Association—a basic rule for a fiduciary. See, e.g., Colorado

   Disclosure Document, p. 6.

          89.     Despite these fiduciary obligations, Defendants imposed the Portfolio Club and

   all of its attendant harm on Plaintiff and Owners without any opportunity to object. For example,

   the Management Company, Developer, and HVGG—the Plaintiff’s and Owners’ fiduciaries—

   knew that the Portfolio Club was coming and then that it had been implemented, built on a

   substantial foundation of Hyatt Grand Aspen fractionals, and withheld that the information from

   the Plaintiff and Owners.

          90.     Indeed, Defendants have actively participated in the implementation, including but

   not limited to by performing the following acts:




                                                    29
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 30 of 78




                  a.      The Management Company has facilitated the integration of the two

   timeshare plans at the Hyatt Grand Aspen, including by serving as the management company for

   both properties (and continuing to reap high fees from managing the Hyatt Grand Aspen);

                  b.      The Developer sold its fractionals to the HPC Developer, which went

   straight into the Portfolio Trust, and then later retroactively “approved” the Trust’s use of the

   fractionals (while continuing to serve on the Association board until mid-2019, when the current

   Board questioned the legality of such service); and

                  c.      HVGG orchestrates key aspects of the Portfolio Club’s rollout (while

   continuing to serve as program manager for the Hyatt Residence Club).

          91.     Well after implementation, Owners had to hound Defendants and their hand-picked

   board members for meaningful information—which they still did not receive. As one Owner, now

   a member of the independent board of directors, wrote in a letter sent to all members in October

   2018: “Last year, I made a request to the ILG representative to tell us how the new Trust used their

   float weeks and what weeks they did secure. I also repeatedly asked our Board to find this out.

   This information has never been provided.” One board member responded on December 20, 2017,

   to an Owner inquiry stating that it was “premature” for the board to let Owners know about whether

   the developer fractionals, which Owners had been using for years for float weeks reservations,

   would still be available. It was not until mid-February 2018 that Mike Kinnett, the VP of

   Operations for HVO, emailed Hyatt Grand Aspen Owners to say because the developer’s

   fractionals had been “transferred into a trust associated with the HRC Portfolio Program . . . we

   are unable to continue the program.” That statement of course only told part of the story, and was

   misleading.


                                                   30
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 31 of 78




           92.    Defendants, and in particular ILG, Marriott, HVGG, the Developer, and the

   Management Company, have continued to withhold the HPC Exchange Agreement from the

   Owners. In December 2018, one director on the Association board demanded and received the

   Portfolio Club’s offering documents. Even as late as January 2019, a new member of the

   Association board demanded documents underlying the Portfolio Club from Defendants HVGG

   and at a meeting in Orlando—and never received them. The Defendants to this date have never

   sent the Portfolio Club documents to the Owners.

           C.     The Fiduciaries and Related Entities Committed Additional Bad Acts

           93.    Defendants took additional actions that undermined the Hyatt Grand Aspen

   fractional program while preparing the soil for the points-based Portfolio Club to take root to

   Owners’ detriment. Some of the more egregious wrongful conduct follows.

           94.    Defendants, including HVGG as alleged elsewhere herein, blocked Owners’

   efforts to find alternative ways to sell or rent their fractionals and efforts to purchase Developer’s

   intervals.

           95.    The Developer and related entities conspired not to sell the Developer’s final 200-

   plus fractionals on the market, thereby retaining control at the Hyatt Grand Aspen and causing its

   loss in viability. As part of this control, the Developer used its voting rights to block the election

   of a truly independent board. Despite repeated efforts over the years, including prominently in

   2015, such a board was not elected until the end of 2018—after the independent candidates that

   year made a massive and concerted outreach to Owners, and after some of the harmful effects of

   the Portfolio Club were becoming known. The Developer also continues to hold onto its




                                                     31
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 32 of 78




   commercial units, retaining a seat on the board pursuant the provisions it had inserted into the

   Declaration and diluting the power of the Owners and Plaintiff.19

          96.     To take advantage of the Hyatt Grand Aspen’s allure, while profiting from the

   points program, HVGG allocated fewer points to the Hyatt Grand Aspen than it deserves to draw

   in new points members. HVGG effectively devalued the Hyatt Grand Aspen by increasing the

   number of points allocated to other luxury properties, such as that in Carmel, California. As one

   Owner noted, that the property is “Hyatt’s ticket to selling more of their low-end properties. They

   advertise, ‘Buy in Key West, stay in Aspen’! Hyatt makes the money on sales and we pay for it.”

          97.     To make matters worse, Defendants, and HVGG in particular, designed a

   reservation system that permits the Portfolio Club to reserve prime spots ahead of Owners. As

   Owners learned in December 2018, Defendants, including the Portfolio Trustee, Portfolio

   Association, and HVGG, jumped the early January line for reserving float time in the desirable

   winter and summer seasons.20 And those Defendants are reserving a disproportionately low

   amount of float time during the least desirable times to be in Aspen. These periods are called

   “Mountain” weeks, which constitute the so-called mud season (about six weeks in April and May)


   19
      In mid-2019, the Board objected to the Developer’s presence, asserting that the governing
   documents did not condone it, and as of the filing of this First Amended Complaint the former
   Developer seat is empty.
   20
      On information and belief, Hyatt Grand Aspen owners were deprived of their rights to reserve
   during the HRPP Float Reservation window that opened at 11 a.m. Eastern Standard Time on
   January 5, 2019. The system crashed, with “Error 99” messages and outages across the owner
   universe. Many owners were unable to reserve the times they had queued up. On information and
   belief, the Trust was able, in contrast, to reserve all or most of its slots, and in the most desirable
   time periods. Michael Kinnett, VP of Operations for Hyatt Vacation Management, wrote an Owner
   the previous year, on January 14, 2018, misrepresenting the process the Trust used, stating that
   “the trust must wait until the reservation window is opened and utilize the same reservation
   methods as all other owners,” when, instead, on information and belief, the Trust instead used a
   computer program to make its reservations.
                                                     32
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 33 of 78




   and the weeks after the leaves have changed color (about six weeks in October and November).

   Defendants are managing to reserve almost 100% of the float time associated with fractionals in

   the Portfolio Trust, while Owners manage to use only about 60% of their float time. An Owner

   was told that Hyatt was “the only one to get 3 bedrooms on points and would have first crack

   before splitting them up.”

          98.     Defendants and unnamed members of the COCCA conspiracy, including Hyatt

   Hotels Corporation, HVGG, the Management Company, Grand Aspen Lodging, ILG, and

   Marriott, also failed to provide material and/or updated documents to Owners over the years;

   these failures helped perpetuate Defendants’ scheme because Owners were operating in the dark.

   For example:

                  a.      Defendants and unnamed members of the COCCA conspiracy, with

   identities to be discovered but most likely including Hyatt Hotels Corporation and HVGG, did

   not provide in some purchase documents the Management Agreement or the Resort Agreement

   that affiliates the Grand Aspen Hyatt with the Residence Club. This failure was particularly

   egregious given that section 1.2 of the Resort Agreement asserts that by buying a unit at the Hyatt

   Grand Aspen, owners were consenting to the terms of the Resort Agreement—a term that in this

   context is unconscionable. The Resort Agreement was recorded in Pitkin County on December

   19, 2005—after many of the initial sales at the Club.

                  b.      The Defendants and unnamed members of the COCCA conspiracy, with

   identities to be discovered but most likely including Hyatt Hotels Corporation and HVGG,

   updated the Public Offering Statement offered to purchasers of Developer fractionals, but they

   did not replace the draft, unrecorded Declaration with the recorded version, even though the


                                                   33
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 34 of 78




   recorded version included material changes, including requiring Developer approval for certain

   uses of Hyatt Grand Aspen fractionals.

                  c.      The Defendants HVGG, Management Company, and Grand Aspen

   Lodging never updated the Resort Agreement, even though its application was materially

   changed by the imposition of the Portfolio Club on the Hyatt Residence Club.

                  d.      Early Owners were given a purchase contract that referred to a Hyatt

   Vacation Club Exchange Program Disclosure Guide, and the Public Offering Statement that they

   received listed that guide on its table of contents, but no such guide was included.

          D.      The Harm Has Continued Following Marriott’s Acquisition of ILG

          99.     Marriott Vacations Worldwide acquired ILG in September 2018. Marriott has

   supported and profited from the Portfolio Club and the ongoing diminishment of the Hyatt

   Residence Club. As a signal of its priorities, Marriott’s 2018 10-K only mentions the Hyatt

   Residence Club program as part of its overall push toward points-based programs: “We sell the

   majority of our products through points-based ownership programs, including . . . the Hyatt

   Residence Club Portfolio Program.”

          100.    Defendants and unnamed members of the COCCA conspiracy, including Hyatt

   Hotels Corporation, then ILG, and now Marriott, working through their subsidiaries, have been

   diminishing the Residence Club inventory while building up the Portfolio Club. While they have

   built new resorts and are now expanding existing resorts with property dedicated to use by

   Portfolio Club members, they have denied access to those resorts to non-members, have declined

   to build new Hyatt Residence Club resorts, and have taken every opportunity to transfer additional




                                                   34
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 35 of 78




   fractionals to the Portfolio Club, e.g., through conversions, by exercising right of first refusals and

   through foreclosures and transferring acquired fractionals to the Portfolio Trust.

          E.      Defendants Continue To Profit from the Wrongful Conduct

          101.    The Hyatt, ILG, and Marriott Defendants all profited by exploiting the Hyatt Grand

   Aspen to benefit the Portfolio Club.

          102.    Hyatt Hotels Corporation enabled this scheme by making a calculated decision not

   to sell all of its fractional inventory. When Hyatt Hotels Corporation sold its vacation ownership

   operations to ILG in 2014, including the Hyatt Residence Club and Grand Aspen Lodging, it

   commanded a higher price because the unsold fractionals gave ILG much needed inventory for the

   Portfolio Club. Hyatt Hotels Corporation continues to profit from the scheme by licensing its

   name, which is now part of the Portfolio Club.

          103.    ILG paid approximately $10 million for the developer fractionals, and then sold

   those fractionals to an entity to transfer them into the Portfolio Trust. The Aspen fractionals

   constitute a substantial portion of the property in the Portfolio Trust. Using the properties in the

   Portfolio Trust, HPC Developer has sold thousands of “Vacation Ownership Interest Special

   Warranty Deeds” granting points-based Portfolio Club timeshare interests. These points have use

   rights associated with them, allowing points owners to book Portfolio Club inventory, including

   Hyatt Grand Aspen intervals, and also allowing them to convert Portfolio Club points to legacy

   points, which means having currency for Aspen intervals not in the Portfolio Club inventory.

   Unlike the Hyatt Grand Aspen deeds, these deeds do not provide rights to any particular resorts or

   any particular weeks.




                                                     35
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 36 of 78




            104.   About 2 million Portfolio Club points are allocated to those Aspen fractionals. Each

   point is selling for $20. Therefore, the Hyatt Grand Aspen fractionals have translated, or will

   translate, into a total of $40 million in point sales, and a profit of $30 million.

            F.      Defendants’ Wrongful Conduct Continues To Cause Serious Harm to
            Plaintiff’s and Owners’ Interests

            105.   As a result of Defendants’ unlawful actions, Owners and Plaintiff have suffered

   serious harm, including the following:

                   a.      The value of Owners’ fractionals has plummeted, stayed depressed, and

   cannot recover. Although Aspen generally hit a low during the recession, values once again have

   increased substantially in the city, including at other Aspen fractional resorts.21 The Hyatt Grand

   Aspen values have not risen proportionately. For example, the yearly average of fractionals sold

   after 2011 has been anywhere between 24.6 and 52.8 percent below the original purchase price,

   while values of Aspen properties since 2011 has been far more robust, including for other

   fractionals in the area where violations such as those here have not taken place.

                   b.      Fewer Residence Club fractionals are available for Owners to reserve float

   weeks.

                   c.      When Owners cancel their float weeks at the Hyatt Grand Aspen, the

   canceled weeks go into the Portfolio Club, no longer available to Owners—diminishing their

   inventory.




   21
      Even in 2011, the Wall Street Journal called Aspen “The Most Expensive Town in America,”
   with a subtitle stating: “Defying the national housing slump, Aspen’s prices are rising.”
   https://www.wsj.com/articles/SB10001424052748703775704576162553297928260.
                                                  36
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 37 of 78




                   d.      Owners must spend more money on points to exchange with other

   locations than is justified.

                   e.      Wear and tear and resulting costs have increased because of higher

   turnover in units, because, the Portfolio Club allows for one- or two-day stays, which is not

   permitted under the Hyatt Residence Club exchanges, and also because each time a member of

   the Portfolio Club stays at the Hyatt Grand Aspen, the Hyatt Grand Aspen receives a fee that is

   at most a fourth of the amount it takes to clean that unit. Marriott has acknowledged that increased

   fees can harm owners.22

                   f.      Additional difficulties and deliberate complexities in reserving float times;

                   g.      The marketplace has been muddied in that potential purchasers cannot

   understand the system and confuse the different products;23 and

                   h.      Hyatt Grand Aspen’s reputation as a premier vacation location and as part

   of a robust club network has become tattered.

                   i.      Other Residence Club properties have not provided “the same level of

   service, location and overall vacation experience” as the Hyatt Grand Aspen. Similarly, Interval

   International properties are less pleasant than anticipated. Even navigating the procedures for

   using the exchange programs has been challenging for years, and are only more so now.24


   22
      See Marriott’s SEC Form 10-Q (for the quarterly period ending September 30, 2018) (“If
   maintenance fees at our resorts are required to be increased, our products could become less
   attractive and our business could be harmed. . . . .”).
   23
      The Portfolio Program also diminished the value of the “legacy” club by allowing legacy
   fractional owners to purchase points in the Portfolio Program, and combine the point value of the
   legacy fractional with the purchased points. As a result, a person, say, who owns a one-bedroom
   unit who wants more space could use points and combine the two.
   24
      The World of Hyatt program at least has offered a last-ditch way to monetize the Hyatt Grand

                                                     37
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 38 of 78




                  j.     Fees and costs imposed on Owners remain unacceptably high, affecting

   property values. For example, Hyatt Hotels Corporation inserted an above-market 15 percent

   management fee in the original Management Agreement.25 Housekeeping costs and other expenses

   are high and increasing due to the influx of Portfolio Club members.

                  k.     The Association was left virtually powerless to act because of the onerous

   Management and Resort Agreements,26 and, constricted by the commercial units, which gave the

   Developer both board seats and board presence, thus eliminating any confidentiality of and among

   non-Developer board members. Both of these facts left the Association and Owners hostage to

   Defendants’ illicit plans and profits, Defendants’ systematic dismantling of the program, and the

   continued devaluation of their properties.

          106.    Defendants have continued to be complicit in the violations alleged here by

   allowing the Hyatt Grand Aspen to be operated for the benefit of the competing Portfolio Club.

          107.    At all times relevant herein, Defendants, and each of them, were “conscious

   wrongdoers” within the meaning of Restatement (Third) of Restitution and Unjust Enrichment §§

   43, 51-53, or knowingly aided and abetted one or more other defendants who so qualify.



                                        CAUSES OF ACTION

                                    FIRST CAUSE OF ACTION

   Aspen investment when reserving float weeks has proven impossible.
   25
      As another example of how having the governing documents be drafted by the same entity meant
   that the fiduciaries have fleeced the Association and Owners, the Association collects club dues
   from Owners, and then then the Management Company charges its 15 percent fee on that collected
   money as part of the property’s budget, which has added up to more $700,000 in fees paid to the
   Management Company over 15 years.
   26
      For example and as noted, the Resort Agreement gives HVGG the power to reject any
   management company retained by the Association. Resort Agreement § 4.6.
                                                   38
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 39 of 78




                                       (Breach of Fiduciary Duty)
              (Against HV Global Management, Grand Aspen Lodging, and HVGG)

          108.    The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs as if fully set forth in this cause of action.

          109.    From 2005 until the present, HV Global Management (the management company

   for the Association), Grand Aspen Lodging (the developer and declarant), and HVGG (the owner

   and operator of the Hyatt Residence Club program) owed fiduciary duties to Owners and the

   Plaintiff, including the duties of loyalty and full disclosure.

          110.    Additionally, as the agent of fiduciaries, HV Global Marketing became a fiduciary

   of the Plaintiff and Owners.

          111.    These fiduciary duties arose from the special relationships recognized by the law

   among the parties under both agency and control principles.27 The degree to which these three

   entities served as Plaintiff’s and Owners’ agents and exercised control over their property is

   alleged more thoroughly herein.

          112.    These Defendants breached their fiduciary duties through a long-standing pattern

   and practice of self-dealing. The following are among the breaches of fiduciary duty more fully

   alleged elsewhere herein:

                  a.      They ran the affairs of the Association for their own benefit.

                  b.      They made critical, adverse changes to terms at the Hyatt Grand Aspen to

   the significant detriment of Owners and Plaintiff, including by recording a different version of the

   Declaration than they provided to purchasers; by imposing a new Portfolio Club at the resort; and


   27
    See RCHFU, LLC v. Marriott Vacations Worldwide Corp., 2018 WL 1535509, at *5–6 (D. Colo.
   Mar. 29, 2018).
                                             39
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 40 of 78




   by releasing revised Residence Club Rules with new adverse terms.

                  c.      They failed to disclose such critical changes to Owners.

                  d.      They conspired with the other Defendants, including HPC Developer and

   Portfolio Trustee, to retain and then transfer more than 200 unsold fractionals into the Portfolio

   Trust for use with the Portfolio Club.

                  e.      They operated the Hyatt Grand Aspen to benefit the competing Portfolio

   Club, including by exploiting their control over the reservation system, particularly HVGG, to

   obtain prime float weeks at a disproportionately high success rate for the Portfolio Club members.

                  f.      They interpreted ambiguous documents in their favor to permit the wrongful

   conduct alleged in this Complaint.

                  g.      The Management Company agreed to be a management company for a

   known competitor, without full disclosure or consent.

                  h.      HVGG agreed to be a program manager for a known competitor, without

   full disclosure or consent.

          113.    As a proximate result of Defendants breaching their fiduciary duties as alleged

   herein, Plaintiff and/or Owners suffered damages in an amount to be proven at trial, including

   diminution in value damages. In addition, equity and good conscience require that all things of

   value improperly obtained by Defendants as a result of the fiduciary duty breaches alleged herein

   be disgorged and restored to Plaintiff and Owners and/or a constructive trust should be imposed

   on such funds for the benefit of Plaintiff and Owners.




                                                   40
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 41 of 78




          114.    Further, the Court’s broad equitable power28 should be invoked to extricate the

   Hyatt Grand Aspen from the Portfolio Club imposed by Defendants in breach of the fiduciary

   duties alleged herein, and to sever any ongoing contractual or other relationship between the

   Parties by:

                  a.      Declaring that the Condominium Association Management Contract for

   the Hyatt Grand Aspen, or Management Agreement, is null and void and/or that it is terminated;

                  b.      Declaring that the Hyatt Vacation Club Resort Agreement, or Resort

   Agreement, is null and void and/or that it is terminated;

                  c.      Declaring that the HPC Exchange Agreement has no further force and

   effect at the Hyatt Grand Aspen;

                  d.      Rescinding the transfer of unsold fractionals to the Portfolio Trust,

   returning them to the Developer, and requiring that they be marketed consistent with the original

   offering;

                  e.      Requiring Defendants to transfer all interest in and title to the commercial

   units to the Association;

                  f.      Declaring that section 16.2 of the Declaration, which gives the Developer

   the perpetual power to unilaterally amend the Declaration, section 16.1(c), which gives it veto

   power over adverse changes to the Declaration through its retention of the majority of the



   28
     See, e.g., Eaves v. Penn, 587 F.2d 453, 462-63 (10th Cir. 1978) (upholding rescission of changes
   to profit sharing plan wrongfully made by fiduciary, noting “Traditional trust law provides for
   broad and flexible equitable remedies in cases involving breaches of fiduciary duty”); Restatement
   (Third) of Restitution and Unjust Enrichment § 43 (2011) cmt. a (“If the challenged transaction
   remains executory, the beneficiary may be able to obtain relief by simple repudiation or by
   injunction”).
                                                    41
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 42 of 78




   commercial unit, and section 1.2 of the Resort Agreement, which states that by purchasing a

   fractional at the Hyatt Grand Aspen Owners were consenting to its terms, are null and void;

                   g.     Issuing such further Orders as may be necessary to terminate any

   continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

   other.



                                    SECOND CAUSE OF ACTION
                                          (Constructive Fraud)
               (Against HV Global Management, Grand Aspen Lodging, and HVGG)

            115.   Plaintiff incorporates by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as if fully set forth herein.

            116.   HV Global Management (the management company for the Association), Grand

   Aspen Lodging (the developer and declarant), and HVGG (the owner and operator of the Hyatt

   Residence Club program), and each of them, had a duty as fiduciaries to act honestly, with full

   disclosure and loyalty to the Plaintiff and the Owners as their principals.

            117.   Defendants, and each of them, knew that their uniform communications to Plaintiff

   and the Owners regarding the operation of the Hyatt Residence Club and the Portfolio Club failed

   to disclose material facts that they had a duty to disclose as fiduciaries and otherwise, including

   but not limited to the fact that the Portfolio Club was going to be unveiled and the fact the Portfolio

   Club was going to damage the Plaintiff’s and the Owners’ property values, interests and

   expectations.

            118.   By virtue of their non-disclosure of material facts described above and herein,

   Defendants were able to take undue advantage of the Plaintiff and the Owners. The

                                                     42
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 43 of 78




   misrepresentations and non-disclosure of the material facts described above and elsewhere herein

   were material in that they were likely to have a substantial effect on how the Plaintiff and the

   Owners, including those deciding to purchase fractionals later in time, made decisions about the

   Hyatt Grand Aspen property.

          119.     Based on the materiality of the concealed facts, there is a presumption of reliance

   on the part of Plaintiff and the Owners.

          120.     Moreover, elements of constructive fraud are established as a matter of law where

   a fiduciary has breached its duties.

          121.     As a direct and proximate result of their constructive fraud, the named Defendants,

   and each of them, proximately caused damage to Plaintiff and the Owners, including by damaging

   the value in their fractionals, in an amount to be proven at trial. In addition, a constructive trust

   should be imposed on Defendants’ ill-gotten gains to prevent their unjust enrichment, and they

   should be required to disgorge all things of value they obtained as a result of their breaches of their

   fiduciary duties and the scheme to defraud alleged herein in accordance with the Restatement

   (Third) § 43.

          122.     As a proximate result of Defendants constructive fraud, which also qualifies as a

   breach of fiduciary duty, Plaintiff and/or Owners suffered damages in an amount to be proven at

   trial, including diminution in value damages. In addition, equity and good conscience require that

   all things of value improperly obtained by Defendants as a result of their constructive fraud be

   disgorged and restored to Plaintiff and Owners and/or a constructive trust should be imposed on

   such funds for the benefit of Plaintiff and Owners.

          123.     Further, the Court’s broad equitable power should be invoked to extricate the Hyatt


                                                     43
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 44 of 78




   Grand Aspen from the Portfolio Club imposed by Defendants in breach of the fiduciary duties

   alleged herein, and to sever any ongoing contractual or other relationship between the Parties by:

                   a.     Declaring that the Condominium Association Management Contract for

   the Hyatt Grand Aspen, or Management Agreement, is null and void;

                   b.     Declaring that the Hyatt Vacation Club Resort Agreement, or Resort

   Agreement, is null and void;

                   c.     Declaring that the HPC Exchange Agreement has no further force and

   effect at the Hyatt Grand Aspen;

                   d.     Rescinding the transfer of unsold fractionals to the Portfolio Trust,

   returning them to the Developer, and requiring that they be marketed consistent with the original

   offering;

                   e.     Requiring Defendants to transfer all interest in and title to the commercial

   units to the Association;

                   f.     Declaring that section 16.2 of the Declaration, which gives the Developer

   the perpetual power to unilaterally amend the Declaration, is null and void;

                   g.     Issuing such further Orders as may be necessary to terminate any

   continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

   other.


                                      THIRD CAUSE OF ACTION
               (Aiding & Abetting Breaches of Fiduciary Duty and Constructive Fraud)
                                       (Against All Defendants)




                                                   44
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 45 of 78




           124.    The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs as if fully set forth in this cause of action.

           125.    As described above, the Management Company, HVGG, and the Developer owed

   fiduciary duties to Plaintiff and Owners.

           126.    Defendants, and each of them, knowingly aided and abetted and participated in the

   breaches of fiduciary duties and constructive fraud committed by HV Global Management, Grand

   Aspen Lodging, and HVGG, including the fiduciaries aiding and abetting in each other’s wrongful

   conduct, by, inter alia, participating in, enabling, assisting, aiding, encouraging, and/or facilitating

   the breaches of fiduciary duties and constructive fraud alleged herein.

           127.    They did so by, inter alia,

                   a.      Failing to intervene to stop the harm caused by those breaches;

                   b.      Helping to construct the Portfolio Club, with particular assistance from the

   Portfolio Association, the Portfolio Trustee, and ILG;

                   c.      Helping to keep the Developer fractionals unsold, with particular assistance

   from HV Global Marketing and HVGG,

                   d.      Helping to dismantle and keep dismantled the Hyatt Residence Club

   program at the Hyatt Grand Aspen, with particular assistance from Hyatt Hotels Corporation, ILG,

   Marriott, and HVGG; and

                   e.      Helping to affiliate the Hyatt Residence Club with the Portfolio Club.

           128.    The Hyatt, ILG, and Marriott Defendants benefited from these fiduciary breaches

   and constructive fraud. Among other sources of profit to be determined through discovery, Hyatt

   Hotels Corporation profited from the sale to ILG in part based on ILG knowing Hyatt Hotels


                                                     45
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 46 of 78




   Corporation had established the conditions making the Portfolio Program possible and is making

   licensing fees off of the use of the Hyatt name, ILG in turn profited from being able to sell the

   property to Marriott, and Hyatt Hotels Corporation, ILG and Marriott have benefitted from a so-

   called halo effect from using the Hyatt Grand Aspen to sell more points in the new Portfolio Club,

   while permitting and encouraging the underlying Residence Club program to be crushed.

          129.    As a proximate result of Defendants aiding and abetting breaches of fiduciary duty

   and constructive fraud, Plaintiff and/or Owners suffered damages in an amount to be proven at

   trial, including diminution in value damages. In addition, equity and good conscience require that

   all things of value improperly obtained by Defendants as a result of their aiding and abetting

   misconduct be disgorged and restored to Plaintiff and Owners and/or a constructive trust should

   be imposed on such funds for the benefit of Plaintiff and Owners.

          130.    Further, the Court’s broad equitable power should be invoked to extricate the Hyatt

   Grand Aspen from the Portfolio Club imposed by Defendants in breach of the fiduciary duties

   alleged herein, and to sever any ongoing contractual or other relationship between the Parties by:

                  a.     Declaring that the Condominium Association Management Contract for

   the Hyatt Grand Aspen, or Management Agreement, is null and void;

                  b.     Declaring that the Hyatt Vacation Club Resort Agreement, or Resort

   Agreement, is null and void;

                  c.     Declaring that the HPC Exchange Agreement has no further force and

   effect at the Hyatt Grand Aspen;




                                                  46
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 47 of 78




                   d.     Rescinding the transfer of unsold fractionals to the Portfolio Trust,

   returning them to the Developer, and requiring that they be marketed consistent with the original

   offering;

                   e.     Requiring Defendants to transfer all interest in and title to the commercial

   units to the Association;

                   f.     Declaring that section 16.2 of the Declaration, which gives the Developer

   the perpetual power to unilaterally amend the Declaration, is null and void;

                   g.     Issuing such further Orders as may be necessary to terminate any

   continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

   other.




                                   FOURTH CAUSE OF ACTION
               (Breach of Contract –– Public Offering Statement and/or Declarations)
                                   (Against Grand Aspen Lodging)

            131.   Plaintiff incorporates by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as if fully set forth herein.

            132.   Defendants distributed a Public Offering Statement to each prospective buyer that

   became an accepted offer, and thus a contract, once each purchaser executed the standardized

   purchase contract that was included with the Public Offering Statement.

            133.   Owners and Plaintiff performed all of the things required of them under this

   contract.



                                                   47
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 48 of 78




          134.     Included in the Public Offering Statement was a version of the Declaration that was

   different from the version actually recorded in Pitkin County. Both the recorded and unrecorded

   versions of the Declaration barred implementation of the Portfolio Club because as a further

   timesharing program: Section 6.3 prohibits the partition of timeshare interests, and Section 12.5

   prohibited any “use or practice that is the source of annoyance to Owners or which interferes with

   the peaceful possession and proper use of the Property by Owners.” Additionally,

          135.     Defendants’ transfer of unsold inventory to the Portfolio Trust and imposition of

   the Portfolio Club breached these provisions of said contract or in the alternative of the

   unrecorded or recorded Declarations, both of which contained these provisions.

          136.     As a result of Grand Aspen Lodging’s breach of this contract, Plaintiff and Owners

   were damaged in an amount according to proof. Grand Aspen Lodging’s breach of the contract

   was opportunistic,29 and so equity and good conscience require that Grand Aspen Lodging

   disgorge all things of value improperly obtained by them as a result of their misconduct.



                                     FIFTH CAUSE OF ACTION
                 (Declaratory Relief Regarding Implementation of the Portfolio Club)
                 (Against All Defendants except Hyatt Hotels Corporation and ILG)

          137.     Plaintiff incorporates by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as if fully set forth herein.




   29
     See, e.g., Earthlnfo, Inc. v. Hydrosphere Resource Consultants, Inc., 900 P.2d 113 (Colo. 1995);
   Watson v. Cat-Three, LLC, 254 P.3d 1189 (Colo. App. 2011); Restatement (Third) of Restitution
   and Unjust Enrichment, § 39 (2011).
                                                   48
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 49 of 78




          138.    Plaintiff seeks declaratory judgment pursuant to C.R.S. §§ 13- 51-105 et seq. and

   Rule 57 of the Colorado Rules of Civil Procedure.

          139.    All necessary parties are before the Court pursuant to C.R.C.P. 57(j), an actual and

   justiciable controversy exists regarding the parties’ respective rights, and a declaratory judgment

   will terminate the controversy giving rise to this proceeding.

          140.    The actual and present controversy between the parties as to whether the

   Governing Documents allowed Defendants to implement the Portfolio Club at the Hyatt Grand

   Aspen. The Association contends Defendants lacked this power, while Defendants disagree.

          141.    First, Plaintiff seeks a judicial declaration that Defendants are estopped from

   relying on any provisions in the recorded plan that are materially different what is contained in

   the Declaration actually distributed to all or most prospective purchasers. As alleged elsewhere

   herein on information and belief, the version of the Declaration that Defendants included in the

   Offering Plan and given to all or most purchasers was not the same as the Declaration that was

   actually recorded in Pitkin County. Specifically, the recorded version included new language in

   Article 18 that required Developer approval before any other timeshare plans or similar entities

   could be created with respect to the Hyatt Grand Aspen or its fractionals, before any such entity

   could acquire units or fractionals at the Hyatt Grand Aspen, and before any such entity could

   incorporate such interests in their programs. Defendants violated their fiduciary duties by

   recording a version of the Declaration that was materially different than the Declaration

   distributed to prospective purchasers via the Public Offering Statement.




                                                   49
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 50 of 78




          142.    Second, Plaintiff seeks a judicial declaration that Defendants’ implementation of

   the Portfolio Club at the Grand Hyatt Aspen and the related transfer of unsold inventory to the

   Portfolio Trust were ultra vires and must be dismantled. Specifically:

                  a.      The Governing Documents specified only a single timeshare plan and

   granted only narrow powers to Grand Aspen Lodging to, for example, potentially slice off whole

   units (not fractionals) into other programs. See, e.g., Purchase Agreement, §§ 10-13; Declaration,

   § 1.7; pp. 7, 8, 10, 11 (defining Timeshare Plan, Timeshare Unit); id. at § 12.1 (limiting residential

   uses to those permitted by law and specified in the Declaration or reserved for the Declarant); id.

   at § 12.3-12.4 (specifying that units essentially are reserved for Owners, as are the common

   elements); Club Rules § 6.1 (prohibiting, inter alia, commercial uses of fractionals and their

   contribution or us in any “other different timeshare plan or vacation club”); Condo Rules (similar).

                  b.      Section 12.16 of the Declaration gives Grand Aspen Lodging the power to

   create “other timeshare plans for Units . . . that may vary from the Timeshare Plan described in

   this Section,” but does not permit the imposition of the Portfolio Club on the Hyatt Grand Aspen.

   The Portfolio Club is not based on whole “Units” but instead on the remaining fractionals in units

   left in the developer inventory. Moreover, the Portfolio Club was not created by Aspen Grand

   Lodging but instead by HVGG and other Defendants.

                  c.      Similarly, while Section 14.2(d) of the Declaration allows the Declarant to

   withdraw any unsold unit from the timeshare plan, it does not allow Grand Aspen Lodging to take




                                                    50
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 51 of 78




   fractionals from units in which fractionals had been sold, making the transfer of these fractionals

   to the Portfolio Club a separate breach.30

                   d.      While Defendants reserved the right to add on additional external

   exchanges, only Interval International was mentioned in the description of an external exchange,

   leading a reasonable person to believe that the exchanges would be so limited. See, e.g., 2005 Club

   Rules § 5.1. And in any event, the Portfolio Club, however denominated in the revised 2017 Club

   Rules, is in fact another timesharing program, not an independent exchange program. As a result,

   the Portfolio Club is ultra vires.

           143.    Third, Plaintiff requests declaratory relief in the form of all necessary orders

   required to sever any further contractual or other relationship between Plaintiff and Defendants.

   It would be inequitable to further subject Plaintiff and Owners to the onerous contractual

   provisions and other instruments of control that Defendants used to profit at the expense of

   Plaintiff and Owners through breaches of contract and fiduciary duties, acts of fraud, and

   conspiracy.

           144.    Defendants, including Marriott, the Portfolio Trustee, the Portfolio Association,

   the Developer, the Management Company, and HVGG, are necessary defendants for the

   declaratory relief requested herein.

           145.    Accordingly, Plaintiff requests a judicial decree:

                   a.      Declaring that the governing documents did not empower Defendants to

   implement the Portfolio Club;


   30
      The Declaration permits the Declarant to “rent or lease” unsold units, which the transfer of
   fractionals into the Trust does not qualify as, and neither does the conversion of these fractionals
   into points—or the bifurcation of the points from 1/20 fractionals into 1/40 fractionals.
                                                    51
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 52 of 78




                   b.     Declaring that the Condominium Association Management Contract for

   the Hyatt Grand Aspen, or Management Agreement, is null and void;

                   c.     Declaring that the Hyatt Vacation Club Resort Agreement, or Resort

   Agreement, is null and void;

                   d.     Declaring that the HPC Exchange Agreement has no further force and

   effect at the Hyatt Grand Aspen;

                   e.     Rescinding the transfer of unsold fractionals to the Portfolio Trust,

   returning them to the Developer, and requiring that they be marketed consistent with the original

   offering;

                   f.     Requiring Defendants to transfer all interest in and title to the commercial

   units to the Association;

                   g.     Declaring that section 16.2 of the Declaration, which gives the Developer

   the perpetual power to unilaterally amend the Declaration, is null and void; and

                   h.     Issuing such further Orders as may be necessary to terminate any

   continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

   other.



                                      SIXTH CAUSE OF ACTION
                          (Breach of Contract –– Management Agreement)
                                  (Against HV Global Management)

            146.   Plaintiff incorporates by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as if fully set forth herein.



                                                   52
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 53 of 78




          147.    Plaintiff entered into the Condominium Association Management Contract, or

   Management Agreement as it is referred to in this Complaint, with the predecessor in interest to

   Defendant HV Global Management, Hyatt Vacation Management Corporation, which for a

   period was also known as the Hyatt Residential Management Corporation.

          148.    The Management Agreement imposed express fiduciary duties on the

   Management Company, stating that the Management Company “shall act in a fiduciary capacity

   with respect to the proper protection of and the accounting for the Association’s assets.” Mgmt.

   Agreement § 7. The Management Company breached this provision as alleged elsewhere herein,

   including by failing to protect the Association’s assets by hiding and facilitating the transfer of

   the Developer fractionals to the Portfolio Trust.

          149.    The Management Agreement created clear disclosure duties, including that the

   Management Company must “be responsible for working with [vacation] companies to stay

   abreast of relevant reservation and exchange procedures, Club rules and regulations, and for

   informing the Association, the Board and Owners of any significant changes in these procedures.”

   Id. at § 6(m). The Management Company breached this provision, including by not informing the

   Association, the Board, or Owners of any such significant changes. The Management Company

   made no communications to any of these entities to which it owned fiduciary duties about the

   transfer of the Developer fractionals into the Trust and the effect on Owners and the Association.

          150.    The Management Agreement also requires the Management Company to maintain

   the Hyatt Residence Clubs first-class brand standards, ¶ 34, which duty it directly breached.

          151.    Management Company also materially breached the Management Agreement

   through its fiduciary breaches alleged in, inter alia, Count 1. See, e.g., Restatement (Third) Of


                                                   53
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 54 of 78




   Agency § 8.01 (2006) (General Fiduciary Principle), cmt. d(1) (“Because it constitutes a material

   breach of the contract by the agent, an agent’s breach of fiduciary duty may also privilege the

   principal to terminate the principal’s relationship with the agent in advance of a time set for

   termination in any contract between them.”). A serious violation of the duty of loyalty constitutes

   an entire breach of contract, justifying discharge of the agent. Restatement (Second) of Agency

   § 409 (1958). A willful violation of the duty of loyalty may constitute a material breach of the

   contract, even though the harm likely to arise from such breach is very small. Id.

          152.    As a result of HV Global Management’s breach of the Management Agreement,

   Plaintiff and Owners were damaged in an amount according to proof.

          153.    In addition, the Management Agreement should be rescinded for these material

   breaches, in particular its breaches of fiduciary duties.

          154.    This breach of the contract by HV Global Management was opportunistic, and so

   equity and good conscience require that Defendants disgorge all things of value improperly

   obtained by them as a result of their misconduct.



                                   SEVENTH CAUSE OF ACTION
                              (Breach of Contract –– Resort Agreement)
              (Against HV Global Management, Grand Aspen Lodging, and HVGG)

          155.    Plaintiff incorporates by reference the allegations contained in the preceding and

   subsequent paragraphs of this Complaint as if fully set forth herein.

          156.    The Hyatt Vacation Club Resort Agreement, or Resort Agreement as it is referred

   to herein, was entered into by the Association, Grand Aspen Lodging (the developer), HV Global



                                                     54
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 55 of 78




   Management (the management company), and HVGG (the owner and operator of the Hyatt

   Residence Club).

          157.    Through this contract, the Developer, Management Company, and Association

   agreed to:

                  a.      “[F]ully and accurately describe the Club to Owners and prospective

   purchasers at the Resort,” Resort Agreement § 4.1(b);

                  b.      “[N]ot in any way misrepresent the Club or the Resort’s relationship with

   HVOI to Owners or prospective purchasers at the Resort,” id.; and

                  c.      “Remain informed of new services and benefits provided by HVOI [now

   HVGG] to Owners,” id. § 4.1(c).

          158.    The Developer and Management Company breached § 4.1(b) by failing to

   describe the Club fully or accurately to Owners or purchasers. In particular, among other failures,

   they provided an unrecorded, materially different version of the Declaration in the Public

   Offering Statement; did not give Owners or purchasers critical documents such as the

   Management Agreement or Resort Agreement; never told Owners or purchasers about the

   impending Portfolio Club or the transfer of the Developer fractionals into the Portfolio Trust and

   activation for use by the Portfolio Club.

          159.    The Developer and Management Company also breached § 4.1(b) by

   misrepresenting the relationship with HVGG to Owners and purchasers, including by not

   informing purchasers of fractionals in 2017 about transfer of the Developer fractionals into the

   Portfolio Club, which HVGG ran, greatly expanding its powers.

          160.    The Developer and Management Company either knew about the impending


                                                   55
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 56 of 78




   Portfolio Club and transfer of Developer fractionals, or they breached the requirement of § 4.1(c)

   that they “remain informed of new services and benefits provided by HVOI [now HVGG] to

   Owners,” id. § 4.1(c).

             161.   HVOI (now HVGG) in turn agreed to:

                    a.      “Fully and accurately describe the Resort to Club Members,” id. at §

   4.2(a);

                    b.      “[N]ot in any way misrepresent the Resort’s relationship with HVOI to

   Club Members,” id.;

                    c.      “Remain informed of new services and benefits at the Resort,” id. at §

   4.2(b); and

                    d.      “[I]mmediately notify Developer, Association and Management Company

   of any change in any fact or circumstance affecting the operation of the Resort or the Club with

   respect to the Resort,” id. at § 4.6.

             162.   HVGG breached its disclosure obligations under § 4.2(a) by failing to describe the

   Club fully or accurately to Owners or purchasers. In particular, among other failures, it did not

   give Owners critical documents such as the Management Agreement or Resort Agreement; and

   never told Owners about the impending Portfolio Club or the transfer of the Developer fractionals

   into the Portfolio Trust and activation for use by the Portfolio Club.

             163.   HVGG breached its disclosure obligation under § 4.6 by failing to notify the

   Association about transfer of the fractionals into the Portfolio Trust for activation by the Portfolio

   Club until long after it was a fait accompli.

             164.   HVGG also materially breached the Resort Agreement through its fiduciary


                                                     56
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 57 of 78




   breaches alleged in, inter alia, Count 1.

          165.    As a result of these defendants’ breach of the Resort Agreement, Plaintiff and

   Owners were damaged in an amount according to proof.

          166.    In addition, the Resort Agreement should be rescinded for the material breaches

   by fiduciaries. See, e.g., Restatement (Third) Of Agency § 8.01 (2006) (General Fiduciary

   Principle), cmt. d(1), supra.

          167.    This breach of the contract was opportunistic, and so equity and good conscience

   require that Defendants disgorge all things of value improperly obtained by them as a result of

   their misconduct.



                                     EIGHTH CAUSE OF ACTION
                                   (Tortious Interference with Contract)
                                         (Against All Defendants)

          168.    The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs of this Complaint as if fully set forth herein.

          169.    Defendants, in particular ILG, HPC Developer, HPC Trust, and Marriott, knew

   that Owners and the Association had contracts—namely, the Purchase Agreement, the

   Management Agreement, the Declaration, and the Resort Agreement—with HV Global

   Management, Grand Aspen Lodging, and HVGG.

          170.    Each of Defendants HV Global Management, Grand Aspen Lodging, and HVGG

   knew that Owners and the Association had contracts with the other two such Defendants.

          171.    Such Defendants intentionally by word or conduct interfered with those contracts

   by, inter alia, purchasing the developer fractionals from the Grand Aspen Lodging, creating the

                                                    57
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 58 of 78




   Portfolio Trust, transferring the fractionals to the Portfolio Trustee to be placed into the Portfolio

   Trust, and creating and operating a Portfolio Club that used the Portfolio Trust properties in

   breach of core contractual provisions and implied promises. This interference was improper,

   given the interests of the parties and of society.

          172.    Such Defendants also interfered with additional provisions of the underlying

   contracts specified in the Third Cause of Action for breach of contract. For example, the 2017

   Club Rules placed complicated restrictions on Owners’ ability to reserve float weeks during the

   Home Reservation Period, violating the promise that these would be available on a first-come

   first served basis and available in the type of units they had purchased. See Declaration (defining

   “floating week” and “Home Resort Preference Period (Float)”); id. § 12.16(c); Resort Agreement,

   § 3.2(b).

          173.    Such Defendants’ interference with contract has damaged the Plaintiff and

   Owners in an amount to be proved at trial that is in excess of the jurisdictional limit of this Court.



                                     NINTH CAUSE OF ACTION
                 (Breach of the Implied Covenant of Good Faith and Fair Dealing)
        (Against Grand Aspen Lodging and Its Hyatt and ILG Alter Egos or Successors in
                                          Interest)

          174.    The Plaintiff incorporate by reference the allegations contained in the preceding

   and subsequent paragraphs as if fully set forth in this cause of action.

          175.    A covenant of good faith and fair dealing is implied in every contract by operation

   of law. Pursuant to this implied covenant, Defendants could not legally interfere with the rights of

   Owners to receive the benefits due to them under the standardized purchase contracts and/or Public


                                                        58
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 59 of 78




   Offering Statement that became a contract upon acceptance by purchaser, or do anything

   inconsistent with any promises that a reasonable person in the position of the promisee would be

   justified in understanding were included in this contract.

          176.    The Declaration that was attached to and incorporated by reference into the Public

   Offering Statement contained an implied promise by Grand Aspen Lodging to sell a sufficient

   number of Club Interests to make this fractional offering viable.31 A reasonable purchaser would

   believe that Defendants would timely sell all the fractionals, or at least a sufficient number to make

   the Hyatt Grand Aspen viable. The Colorado Disclosure document provided with the Public

   Offering Statement also implied that Grand Aspen Holding would actively sell its own units. Grand

   Aspen Holding breached this implied promise and the implied covenant of good faith and fair

   dealing by retaining more than 200 unsold fractionals that Defendant Developer later sold to HPC

   Developer to transfer into the Portfolio Trust for use by Portfolio Club members.

          177.    In addition, the Declaration that was attached to and incorporated by reference into

   the Public Offering Statement contained an express promise by Grand Aspen Lodging to limit the

   use of the Hyatt Grand Aspen to the timeshare plan specified in the Declaration and the other

   offering documents. Grand Aspen Holding breached this express promise and the implied covenant

   of good faith and fair dealing by retaining more than 200 unsold fractionals that Defendants later

   transferred into the Portfolio Trust for use by Portfolio Club members

          178.    Grand Aspen Lodging’s breach of these express and implied promises has

   frustrated Owners’ rights and reasonable expectations under the parties’ contract.



   31
    See 511 W. 232nd Owners Corp. v. Jennifer Realty Co., 285 A.D.2d 244 (NY 2001); Reiser v.
   Marriott Vacations Worldwide Corp., 2016 WL 1720741, at *5–6 (E.D. Cal. Apr. 29, 2016).
                                              59
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 60 of 78




          179.    At all times relevant hereto, and as further alleged elsewhere herein, the Hyatt and

   ILG Defendants were the alter egos of Defendants HVGG, Management Company, and Developer,

   and there exists, and at all times herein mentioned has existed, a unity of interest and ownership

   between Defendants such that any separateness between them has ceased to exist.

          180.    As a result of these Defendants’ breach of these express and implied promises in

   the standardized purchase contracts and/or Public Offering Statement, Plaintiff and Owners were

   damaged in an amount according to proof. These breaches of the contract were opportunistic, and

   so equity and good conscience require that Defendants disgorge all things of value improperly

   obtained by them as a result of their misconduct.



                                    TENTH CAUSE OF ACTION
                                             (Conspiracy)
                                       (Against All Defendants)

          181.    The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs of this Complaint as if fully set forth herein.

          182.    Defendants, and each of them, conspired with the remaining Defendants' scheme

   to commit the wrongful and unlawful conduct alleged herein.

          183.    The conspiring Defendants had prior notice of the remaining Defendants’

   wrongful and unlawful activities, but nonetheless acted affirmatively to help the other Defendants

   perpetrate their scheme against Owners and the Plaintiff.

          184.    All Defendants acted and agreed on objects to be accomplished -- to operate and

   run the Association for wrongful financial gain, rather than for the benefit of the homeowners,

   and to operate and run the Hyatt Residence Club program more generally for their personal gain

                                                   60
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 61 of 78




   to the detriment of the legacy Owners -- and there was a meeting of the minds among all

   Defendants on that object. While each of Defendants participated in the conspiracy at different

   times and in different capacities, the object of the conspiracy remained the same at all relevant

   times.

            185.   Defendants, working together, accomplished unlawful overt acts in furtherance of

   the wrongful and unlawful activities alleged herein.

            186.   Likewise, the effects of the conspiracy were constant and injured Owners and the

   Plaintiff. Defendants’ conspiring in the wrongful and unlawful conduct alleged herein has

   damaged them in an amount to be proved at trial that is in excess of the jurisdictional limit of this

   Court.

            187.   Further, because Defendants profited at Owners' expense, they should be ordered

   to disgorge all benefits they received, and a constructive trust should be imposed on all ill-gotten

   gains for the benefit of Owners.


                                  ELEVENTH CAUSE OF ACTION
      (Violations of the Colorado Organized Crime Control Act, C.R.S. § 18-17-104(1)-(3))
                                        (Against All Defendants)

            188.   The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs as if fully set forth in this cause of action.

            189.   The Colorado Organized Crime Control Act, or COCCA, prohibits a range of acts

   arising from patterns of racketeering, as well as conspiracy to violate those provisions. C.R.S. §

   18-17-104(1)-(4). Defendants and other members of the COCCA Enterprise violated those

   substantive prohibitions.


                                                    61
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 62 of 78




          190.    First, the Portfolio Trust (sued in the name of its Trustee), HG, Inc., HPC

   Developer, HPC Owners’ Association, HVGG, the Management Company, Hyatt Hotels

   Corporation, Interval Acquisitions Corp., ILG, Marriott, SOI Acquisitions Corp. knowingly

   received, and knowingly used and invested, proceeds from a pattern of racketeering activity in real

   property—namely, the Hyatt Grand Aspen and the resorts in the Residence Club—and from

   operating an enterprise, as discussed further infra.

          191.    Second, the Developer and the Management Company knowingly maintained, both

   directly and indirectly, an interest in as well as control of an enterprise—the Association—through

   a pattern of racketeering activity. Additionally, all Defendants and other members of the COCCA

   Enterprise also knowingly acquired or maintained, indirectly or directly, an interest in as well as

   control of the associated-in-fact enterprise discussed infra—as well as control of real property,

   namely, the Hyatt Grand Aspen and the resorts in the Residence Club—through a pattern of

   racketeering activity.

          192.    Third, all Defendants and other members of the COCCA Enterprise knowingly

   conducted and participated in, directly and or indirectly, the associated-in-fact enterprise through

   a pattern of racketeering activity when employed by or associated with such enterprise. Each

   Defendant and other member of the COCCA Enterprise is a subsidiary, affiliate, or otherwise

   formally related to the parent Hyatt, ILG, and Marriott Defendants.

          193.    At all relevant times, the Association was an “enterprise” within the meaning of

   C.R.S. § 18-17-103(2) and other provisions of the COCCA, C.R.S. § 18-17-101, et seq.

   (“COCCA”). As alleged above, Defendants and other members of the COCCA Enterprise used the

   Association as a pawn to perpetrate a pattern of criminal activity.


                                                    62
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 63 of 78




           194.    In addition and/or in the alternative, Defendants and the other members of the

   COCCA Enterprise constituted an “associated-in-fact enterprise” in that they knowingly

   associated in fact to achieve the fraudulent and otherwise unlawful purposes alleged herein.

   Defendants and other members of the COCCA Enterprise knowingly participated in the operation

   and/or management of the enterprise(s), which had ongoing organization, formal or informal, and

   functioned as a continuing unit. (These enterprises are collectively referred to herein as the

   “COCCA Enterprise.”)

           195.    Through explicit and/or tacit agreements, Defendants and other members of the

   COCCA Enterprise agreed to function and did function as a unit and according to the specified

   roles alleged herein. Among other acts alleged elsewhere in this Complaint, they:

                   a.      Retained developer inventory at the Hyatt Grand Aspen, failing to use good

   faith efforts to sell the fractionals, and then transferred the remaining fractionals to a newly created

   Trust operating solely for the benefit of Defendants and the members of the new points program.

                   b.      Abused their control of the Association through membership on the

   Association and control of the Management Company, which was delegated the Association’s

   powers and duties.

                   c.      Abused their power as the program manager of the Residence Club and the

   Portfolio Club, including by using their control over the reservation system to jump ahead in line

   and reserve the most desirable weeks for points members at the Hyatt Grand Aspen.

                   d.      Failed to disclose critical information to Owners and the Plaintiff about

   changes in their rights at the Hyatt Grand Aspen, despite specific duties to provide prompt and full

   disclosure.


                                                     63
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 64 of 78




                   e.     Failed to expand the Residence Club network and otherwise undermining

   the fractional ownership model in favor of the points model, which they perceived to be more

   favorable to their interests—indeed, shrinking, instead of increasing, the size of the Residence

   Club in favor of the Portfolio Club by 1) converting legacy Owners to points owners (which

   decreases the tradable inventory in the Residence Club); 2) limiting access to any new clubs that

   were built to points members; and 3) failing to develop new Residence Club properties.

                   f.     Kept the number of points required to access Hyatt Grand Aspen lower than

   justified to entice potential Portfolio Club points users.

                   g.     Subjected Owners and the Plaintiff to a new agreement affecting the Hyatt

   Residence Club locations—the Portfolio Club—without their consent to substantial changes in

   terms.

                   h.     Profited through licensing of the Hyatt name to the Residence Club and

   Portfolio Club, despite knowing of these harms.

            196.   Defendants, and each of them, are “persons” within the meaning of C.R.S. § 18-17-

   103(4) (and other provisions of COCCA) and are distinct from the enterprise(s) they formed,

   managed, acquired an interest in, controlled, and/or operated to perpetrate the fraud alleged in this

   Complaint.

            197.   Each member of the COCCA Enterprise, including each Defendant, knowingly

   participated in the conduct of this enterprise in furtherance of a common purpose that all members

   of the COCCA Enterprise agreed upon, namely to run the affairs of the Association for private

   financial gain rather than for the benefit of the Hyatt Grand Aspen Owners.




                                                     64
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 65 of 78




          198.    The predicate acts alleged in this Complaint constitute a pattern of racketeering

   activity within the meaning of C.R.S. § 18-17-103(3). The COCCA Enterprise’s conduct,

   including the predicate acts and pattern of racketeering activity, amount to and/or pose a threat of

   continued criminal conduct.

          199.    Defendants and other members of the COCCA Enterprise committed at least two

   predicate acts of racketeering activity within the meaning of C.R.S. § 18-17-103(3) (and other

   provisions of COCCA) that are related to the conduct of the enterprise(s).

          200.    Defendants and other members of the COCCA Enterprise regularly used the mails

   and interstate wires in furtherance of the fraud alleged herein in violation of 18 U.S.C. §§ 1341

   and 1343, which are both predicate acts under COCCA. The mailings and wires in furtherance of

   this scheme to defraud include but are not limited to:

                  a.          Withholding material information from Owners and the Plaintiff despite

   having a duty to disclose. Even when Owners emailed Defendants asking for more information,

   they received no response.

                  b.          Sending communications to Owners and the Plaintiff designed to “lull”

   them into believing no fraud was underway, as well as to mislead them about any lost benefits,

   including the following:

                         i.          Hyatt Hotels Corporation issued press releases it knew to be false

   about the acquisition by ILG not changing Owners’ rights;

                        ii.          On January 4, 2017, Owners received the revised 2017 Club Rules

   in an email that did not mention that the Rules had been changed to accommodate the Portfolio

   Club. The email was sent from the address info@hyattvoi.com, and had HVGG’s information at


                                                      65
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 66 of 78




   the bottom. An Owner followed up and said: “please confirm 2017 Club Rules has changes, and

   if it has changes, please advise what those changes are or where in the document they can be found.

   This is a 28 page single space document and guidance is requested/needed.” In response, on

   January 19, 2017, Andrew Carter, the director of Association Compliance for Hyatt Vacation

   Ownership (who until at least September 2018 emailed from an HVOI address,

   andrew.carter@hyattvoi.com (HVOI being the company now known as HVGG), who sometimes

   writes c/o the Management Company, and who as of December 2018 sent emails relevant to the

   Portfolio Club as the Associate Director, Board Relations, Association Management, at Vistana),

   wrote a grossly incomplete response, failing to mention that the new Section 5.2 covered the still

   secret Portfolio Program: “The changes to the club rules,” Carter wrote, “involve increases to the

   point values of some weeks at the Key West and Bonita Springs properties. A full breakdown of

   the changes will be available soon, and I will forward that to you as soon as it’s available.” That

   was the only change he mentioned and no full breakdown was ever forwarded.

                       iii.      HVGG, using the same email address, info@hyattvoi.com, sent

   regular Hyatt Grand Aspen newsletters to Owners, including on January 23, 2017, July 7, 2017,

   and January 2018 and September 18, 2018, that similarly failed to mention the transfer of

   fractionals. These newsletters cover issues such as the fate of the ice rink and changes to the

   business center.

                       iv.       A December 7, 2017, email from HVGG titled “Exciting News from

   Hyatt Residence Club,” which one might expect would finally explain the excision of the

   Developer fractionals into the Trust, was silent. It did announce a new member website and then,

   for the first time—and six months after the “activation” of the Developer fractionals in the


                                                   66
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 67 of 78




   Portfolio Trust and eleven months after the revised Club Rules—“announce[d] a new Club-to-

   Club Exchange program that expands travel options for Hyatt Residence Club members into

   Portfolio Program Resorts.” The email provided no links to the Portfolio Club documents or

   explanations of the harmful impacts on Owners.

                        v.         On September 4, 2018, Thorp Thomas, the senior vice president of

   the Management Company, sent Owners an email, via HVGG’s email address, about Marriott’s

   acquisition of ILG that failed to discuss the Portfolio Club or fate of the Developer fractionals.

                       vi.         HVGG     sent     an   email   to   Owners     from    the   address

   hgaconcierge@hyattvoi.com on February 20, 2019, that failed to discuss the Portfolio Club or

   mention the transfer of the Developer fractionals.

                  c.         Sending emails and meeting with each other in order to design and

   implement the elaborate scheme of placing the Developer fractionals at the Hyatt Grand Aspen

   into the Trust and then the Portfolio Club through the Special Warranty Deed, Contribution Deed,

   and notice of activation recorded in June 2017.

          201.    Defendants and other members of the COCCA Enterprise committed additional

   predicate acts relating to the use of their computers. The Colorado computer crime statute makes

   it a crime to access any computer, computer network, or computer system to devise or execute any

   scheme or artifice to defraud. C.R.S. § 18-5.5-102(b). Acts that violate this statute constitute

   predicate acts of racketeering activity under COCCA. Defendants and other members of the

   COCCA enterprise, in the course of a fraudulent scheme, used computers to draft documents such

   as the Special Warranty Deed conveying the Developer fractionals to the HPC Developer, the

   Contribution Deed from the HPC Developer to the Portfolio Trust, the notice of activation of those


                                                     67
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 68 of 78




   fractionals in the Portfolio Club, the revised 2017 Club Rules, and related document; to search the

   Internet; and to send and receive e-mails about this scheme and these documents. Furthermore,

   they used the computer to send intrastate e-mails—both within Florida and within Colorado—

   which constitutes a predicate act under COCCA.

          202.    Defendants and other members of the COCCA Enterprise committed additional

   predicate acts relating to filing false reports under C.R.S. § 18-5-114 (offering a false instrument

   for recording), which makes a crime where, “knowing that a written instrument relating to or

   affecting real or personal property or directly affecting contractual relationships contains a material

   false statement or material false information, and with intent to defraud, he presents or offers it to

   a public office or a public employee, with the knowledge or belief that it will be . . . recorded or

   become a part of the records of that public office . . . ,” id. § 18-5-114(1), even without intent to

   defraud, id. § 18-5-114(3). Here, Grand Aspen Lodging recorded documents relating to the public

   offering at the Hyatt Grand Aspen, including Special Warranty Deeds for the sale of Hyatt Grand

   Aspen fractionals in 2016 that did not acknowledge the impending Portfolio Club but instead

   claimed that grantees were obtaining property “in accordance with the Declaration of

   Condominium.”

          203.    Defendants and other members of the COCCA Enterprise conducted the

   enterprise(s) and committed the aforementioned predicate acts over the course of nearly a decade

   and a half, beginning on or about 2005 and continuing at least through the present. These predicate

   acts amount to and pose a threat of continued criminal conduct.

          204.    Defendants and the other members of the COCCA Enterprise reinvested the

   proceeds of this scheme to defraud in the continuing enterprise.


                                                     68
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 69 of 78




          205.    The conduct alleged in this Complaint was part of a scheme that Defendants and

   the other members of the COCCA Enterprise formulated to run the affairs of the Association and/or

   their associated-in-fact enterprise for private financial gain rather than for the benefit of the

   Plaintiff and Owners. Defendants and the other members of the COCCA Enterprise perpetrated

   this scheme with the specific intent to deceive and/or defraud the Plaintiff and Owners, and did

   deceive and/or defraud the Plaintiff and Owners.

          206.    The Plaintiff and Owners suffered harm and/or injury to its property as a direct and

   proximate result of the COCCA Enterprise’s wrongful conduct, including loss of inventory for

   float weeks, decrease in property value, and increase in wear and tear, dues, and fees. This loss or

   damage includes that caused by the COCCA conspirators’ ongoing effort to diminish the Hyatt

   Grand Aspen offering while building up the Portfolio Club.

          207.    Plaintiff seeks relief for these harms under C.R.S. § 18-17-106, including

   injunctive relief pursuant to C.R.S. § 18–17–106(1) and (6) in the form of a judicial decree:

                  a.      Declaring that the governing documents did not empower Defendants to

   implement the Portfolio Club at the Hyatt Grand Aspen;

                  b.      Declaring that the Condominium Association Management Contract for

   the Hyatt Grand Aspen, or Management Agreement, is null and void;

                  c.      Declaring that the Hyatt Vacation Club Resort Agreement, or Resort

   Agreement, is null and void;

                  d.      Declaring that the HPC Exchange Agreement has no further force and

   effect at the Hyatt Grand Aspen;

                  e.      Rescinding the transfer of unsold fractionals to the Portfolio Trust and


                                                   69
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 70 of 78




   returning them to the Developer, see id. § 18-17-106(1)(a), and requiring that they be marketed

   consistent with the original offering, id. § 18-17-106(1)(b);

                   f.      Requiring Defendants to transfer all interest in and title to the commercial

   units to the Association, see id. § 18-17-106(1)(a);

                   g.      Declaring that section 16.2 of the Declaration, which gives the Developer

   the perpetual power to unilaterally amend the Declaration, is null and void; and

                   h.      Ordering that Marriott and its subsidiaries refrain from wrongfully placing

   fractionals into the Trust for use by the Portfolio Club, id. § 18-17-106(1)(b); and

                   i.      Issuing such further Orders as may be necessary to terminate any

   continuing relationship between Plaintiff and Owners, on the one hand, and Defendants, on the

   other.

            208.   Further, pursuant to id. § 18-17-106(1)(d)-(e), Plaintiff seeks an order requiring the

   suspension or revocation of the Colorado licenses of Developers, including licenses as subdivision

   developers and/or real estate companies held by HVGG, Grand Aspen Lodging, HPC Developer,

   and Marriott Vacations Worldwide, as their managerial agents authorized or engaged in conduct

   in violation of section 18-17-104 and forfeiture is necessary to prevent further criminal activity, in

   the best interest of the State. Plaintiff also seeks an order pursuant to those provisions suspending

   or revoking the Colorado business registrations held by HVGG, HVO, Grand Aspen Lodging, and

   the Management Company, as their managerial agents authorized or engaged in conduct in

   violation of section 18-17-104 and forfeiture is necessary to prevent further criminal activity, in

   the best interest of the State.

            209.   Plaintiff is also entitled to recover treble damages, costs of suit, and attorneys’ fees.


                                                      70
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 71 of 78




                                  TWELFTH CAUSE OF ACTION
                       (Conspiracy to Violate COCCA, C.R.S. § 18-17-104(4))
                                       (Against All Defendants)

          210.    The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs of this Complaint as if fully set forth herein.

          211.    In violation of C.R.S. § 18-17-104(4), Defendants and other members of the

   COCCA Enterprise, by their words or actions, objectively manifested an agreement to participate,

   directly or indirectly, in the scheme to defraud and thereby conspired with one another and/or

   endeavored to commit the wrongful conduct alleged in this Complaint.

          212.    Defendants and other members of the COCCA Enterprise by their words and/or

   actions, objectively manifested an agreement on the common purpose of this enterprise, i.e., to

   run the affairs of the Association for private financial gain rather than for the benefit of the

   members of the Association, and reinvested the proceeds of that misconduct in their common

   enterprise.

          213.    Further, Defendants and other members of the COCCA Enterprise, by their words

   and/or actions, objectively manifested an agreement to perpetrate this scheme through predicate

   acts amounting to a pattern of racketeering activity. Defendants, and each of them, agreed to

   commit predicate crimes, aid and abet the commission of predicate crimes by other members of

   the COCCA Enterprise, and/or agreed that some members of the enterprise would commit the

   predicate acts for the benefit of all members and/or the enterprise.

          214.    Owners and the Plaintiff Association suffered harm and/or injury to their person

   or property as a direct and proximate result of the COCCA Enterprise’s wrongful conduct.

                                                    71
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 72 of 78




          215.    Under the provisions of COCCA, Owners are entitled to recover treble damages,

   costs of suit and attorneys’ fees. Further, Plaintiff seeks relief for these harms under C.R.S. § 18-

   17-106, including injunctive relief pursuant to C.R.S. § 18–17–106(1) and (6) in the form of a

   judicial decree outlined in the Eleventh Cause of Action.



                                THIRTEENTH CAUSE OF ACTION
         (Violation of Colorado Consumer Protection Act, C.R.S. § 6-1-105 and 6-1-703)
                                        (Against all Defendants)

          216.    The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs of this Complaint as if fully set forth herein.

          217.    Colorado prohibits deceptive trade practices that include, in the course of one’s

   business, misrepresenting the investment, resale or rental value of any time share, the conditions

   under which a purchaser may exchange the right to use accommodations or facilities in one

   location for the right to use accommodations or facilities in another location, and also, with

   respect to the sale or solicitation of any time share resale service, making false or misleading

   statements, including statements concerning the value of the resale time share; and the current or

   future costs of owning the resale time share, including assessments, maintenance fees, or taxes.

   C.R.S. § 6-1-703.

          218.    Those who assist or aid in such violations are equally liable. C.R.S. § 6-1-703(4)(a).

          219.    Moreover, Colorado has made it unlawful to “knowingly or recklessly engages in

   any unfair, unconscionable, deceptive, deliberately misleading, false, or fraudulent act or

   practice” under the Consumer Protection Act. C.R.S. § 6-1-105(1)(nnn).



                                                    72
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 73 of 78




          220.    On information and belief, fractionals were sold at the Hyatt Grand Aspen during

   the period when the ILG and Hyatt Defendants knew about the upcoming addition of the Portfolio

   Club at the Hyatt Grand Aspen and the transfer of fractionals from the Hyatt Grand Aspen into a

   Trust. Many such resale transactions were accompanied by sales pitches, promotional materials,

   and other representations that failed to acknowledge the degree to which the Residence Club

   offering had been decimated—and/or the merger with the Portfolio Club.

          221.    A subset of Owners who bought properties after the plan for the Portfolio Club was

   put in motion depended on Defendants’ false and misleading statements about the scope of their

   purchases.

          222.    Additionally, a larger group of purchasers bought fractionals at the Hyatt Grand

   Aspen at a time when Defendants knew that the Residence Club at the Hyatt Grand Aspen had

   been greatly diminished.

          223.    Defendants violated the Consumer Protection Act by, among other bad acts,

   marketing the fractional interest as an alternative to traditional timeshares, representing that future

   owners would be able to enjoy the same benefits and privileges as the original plan had promised,

   and by failing to warn purchasers of the impending Portfolio Club, which transformed the

   fractional ownership into a traditional timeshare.

          224.    Defendants also aided and abetted other Defendants in doing so.

          225.    Defendants’ misrepresentations and failures to warn were willful, knowing and

   intentional.

          226.    As a direct and proximate result of Defendants’ conduct, Plaintiff and Owners have

   suffered and will continue to suffer injuries, damages and losses, including without limitation


                                                     73
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 74 of 78




   treble damages and attorney fees pursuant to C.R.S. § 6-1-113.


                                FOURTEENTH CAUSE OF ACTION
                                          (Unjust Enrichment)
                                        (Against All Defendants)

          227.    The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs of this Complaint as if fully set forth herein.

          228.    Defendants, in particular ILG and Marriott, have unlawfully profited at the

   Plaintiff’s and Owners’ expense, and/or received the fruits of the wrongful conduct of other

   defendants.

          229.    Owners and Plaintiff have conferred a benefit on Defendants, and each of them,

   that should be restored to Plaintiff, as it would it would be inequitable and unjust for the Defendants

   to be permitted to retain these things of value, even if they received the benefit without

   participating in the wrongdoing.32

          230.    Those benefits include but are not limited to (i) the proceeds from the sale of points

   for unsold fractionals that should have remained with the Hyatt Residence Club, including the

   profits made by certain Defendants taking advantage of Hyatt Grand Aspen’s Jennifer Realty

   violation; (ii) the profits gained by exploiting the Hyatt Grant Aspen name while undermining the

   Hyatt Residence Club program itself; (iii) the profits gained by unfairly restricting Owners’ float



   32
      See DCB Const. Co., Inc. v. Cent. City Dev. Co., 965 P.2d 115, 119 (Colo. 1998) (unjust
   enrichment does not require a promise or privity between the parties”); Cablevision of
   Breckenridge, Inc. v. Tannhauser Condominium Assoc., 649 P.2d 1093, 1097 (Colo. 1982) (“The
   scope of this remedy is broad, cutting across both contract and tort law, with its application guided
   by the underlying principle of avoiding the unjust enrichment of one party at the expense of
   another.”).
                                                    74
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 75 of 78




   week options; (iv) LG’s profits from being able to sell the fruits of the wrongful conduct to

   Marriott; (v) and ILG and Marriott benefitting from the halo effect of the association of the Portolio

   Club with the Hyatt Grand Aspen.

             231.   Defendants should be compelled to disgorge to Plaintiff all improperly obtained

   things of value obtained by them as a result of the wrongful conduct alleged herein. A constructive

   trust should be imposed upon all such things of value in order to prevent the unjust enrichment of

   Defendants, and each of them.33



                                  FIFTEENTH CAUSE OF ACTION
                                               (Accounting)
                                         (Against all Defendants)

             232.   The Plaintiff incorporates by reference the allegations contained in the preceding

   and subsequent paragraphs of this Complaint as if fully set forth herein.

             233.   The Plaintiff has been wrongfully deprived of money, information and documents

   relevant to their management of public resources.

             234.   Defendants have improperly derived profits in connection with their control over

   and concealment of information from Owners and the Plaintiff.

             235.   The Plaintiff has a right to an accounting for the profits improperly obtained by

   Defendants.

             236.   Under the circumstances, it is just and equitable to require Defendants to provide

   an accounting.


   33
        Restatement (Third) of Restitution and Unjust Enrichment § 55, cmt. a (2011).
                                                    75
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 76 of 78




                                    RESERVATION OF RIGHTS

          The Plaintiff expressly reserves all rights accorded under Colorado law, including but not

   limited to the right to amend this pleading as may be necessary in light of new or additional factual

   information gathered throughout the disclosure and discovery phases of this litigation and the right

   to plead exemplary damages in accordance with C.R.S. § 13-21.102.

                                       PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff prays for judgment against Defendants, and each of them, as

   follows:

          a.      For the declaratory and injunctive relief identified herein;

          b.      For special damages according to proof;

          c.      For general damages according to proof;

          d.      For restitution of all monies paid to Defendants or their assigns, according to proof;

          e.      That Defendants disgorge and repay to Owners all compensation paid to them by

   the Plaintiff and Owners; that the Court order an accounting of said compensation; and that a

   constructive trust be imposed upon said compensation for the benefit of Owners;

          f.      That Defendants disgorge to Owners all profits received as a result of the conduct

   described herein; that the Court order an accounting of said profits and that a constructive trust be

   imposed upon said profits for the benefit of Owners;

          g.      That damages awarded for the COCCA causes of action be trebled by the Court;

          h.      That Plaintiff receives pre-judgment and post-judgment interest as allowed by law;

          i.      That Plaintiff recovers its costs of the suit and attorneys’ fees as allowed by law; and

          j.      For all other relief allowed by law and equity.


                                                    76
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 77 of 78




        DATED: October 28, 2019

        /s/ Tyler Meade
        Tyler Meade
        THE MEADE FIRM, p.c.
        12 Funston Ave., Suite A
        San Francisco, CA 94129
        Telephone: (415) 724-9600
        Facsimile: (415) 510-2544
        E-mail: tyler@meadefirm.com
        Attorney for Plaintiff


        /s/ Michael Reiser
        Michael J. Reiser
        REISER LAW, P.C.
        1475 N. Broadway, Suite 300
        Walnut Creek, CA 94596
        Telephone: (925) 256-0400
        Facsimile: (925) 476-0304
        Attorney for Plaintiff



        /s/ Matthew Ferguson
        Matthew C. Ferguson, # 25687
        THE MATTHEW C. FERGUSON LAW FIRM, P.C.
        119 South Spring, Suite 201
        Aspen, CO 81611
        Telephone: (970) 925-6288
        Facsimile: (970) 925-2273
        E-mail: matt@matthewfergusonlaw.com
        Attorney for Plaintiff




                                       77
Case 1:19-cv-01870-RM-GPG Document 54 Filed 10/28/19 USDC Colorado Page 78 of 78




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on October 28, 2019, I electronically filed the
   foregoing SECOND AMENDED COMPLAINT and Attached Exhibits with the Clerk of the
   Court using the CM/ECF system, which will send notification of such filing to the following e-
   mail addresses:


   Naomi G. Beer, Esq
   Robert Kaplan, Esq.
   Philip R. Sellinger, Esq.
   Ian S. Marx, Esq.
   Todd L. Schleifstein, Esq.
   Jaclyn DeMais, Esq.
   Greenberg Traurig, LLP
   1200 17th Street, Suite 2400
   Denver, CO 80202
   Phone: (303) 572-6500
   Fax: (303) 572-6540
   Emails:
   BeerN@gtlaw.com
   KaplanR@gtlaw.com
   SellingerP@gtlaw.com
   MarxI@gtlaw.com
   SchleifsteinT@gtlaw.com
   demaisj@gtlaw.com
   Attorneys for Defendants



                                              /s/ Tyler Meade

                                              Tyler Meade




                                                 78
